Exhibit 10.1
WAIVER AND AMENDMENT AGREEMENT NO. 3
to that certain
CREDIT AGREEMENT
     This WAIVER AND AMENDMENT AGREEMENT NO. 3 TO THAT CERTAIN CREDIT AGREEMENT
(this “Amendment”) dated as of May 6, 2009, among (a) HARRIS INTERACTIVE INC.
(the “Borrower”), (b) JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as
administrative agent (the “Administrative Agent”) for itself and the other
lenders (the “Lenders”) who are or may become party to the Credit Agreement
dated as of September 21, 2007 (as amended, restated, supplemented or otherwise
modified, and in effect from time to time, the “Credit Agreement”) among the
Borrower, the Administrative Agent and the Lenders; and (c) the Lenders
signatory hereto.
     WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties
to the Credit Agreement, pursuant to which the Lenders, upon certain terms and
conditions, have agreed to make Loans to, and the Issuing Bank, upon certain
terms and conditions, has agreed to issue Letters of Credit for the benefit of,
the Borrower;
     WHEREAS, Events of Default have occurred and continue as a result of the
Borrower’s failure to comply with the covenants contained in Section 5.2(e) of
the Credit Agreement (as to matters disclosed to the Administrative Agent and
the Lenders), Section 5.3 of the Credit Agreement (with respect to the articles
of incorporation of GSBC Ohio Corporation), Section 6.1(c) of the Credit
Agreement (as a result of intercompany loans made to Harris Decima Inc. and to
Marketshare Limited), Section 6.9(a) of the Credit Agreement for the periods
ended December 31, 2008 and March 31, 2009, and Section 6.9(b) of the Credit
Agreement for the periods ended December 31, 2008 and March 31, 2009
(collectively, the “Specified Events of Default”);
     WHEREAS, the Borrower has requested, among other things, that the Lenders
and Administrative Agent (a) waive the Specified Events of Default, and
(b) amend the Credit Agreement as provided more fully herein below; and
     WHEREAS, the Lenders and the Administrative Agent are willing (a) to waive
the Specified Events of Default, subject to the terms, conditions and other
provisions hereof, and (b) to amend certain provisions of the Credit Agreement
as more fully provided herein;
     NOW, THEREFORE, in consideration of the mutual agreements contained in the
Credit Agreement, herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
     Section 1. Defined Terms. Capitalized terms used but not defined herein
shall have the same meanings herein as in the Credit Agreement.



--------------------------------------------------------------------------------



 



-2-

     Section 2. Limited Waiver. Effective as of May 6, 2009, upon satisfaction
of the conditions precedent set forth in Section 7 hereof, and in reliance upon
the representations and warranties of the Loan Parties set forth in the Credit
Agreement and in this Amendment, the Administrative Agent and the Lenders hereby
waive the Specified Events of Default. The foregoing waiver shall only apply to
the Specified Events of Default. The waiver shall not extend to or affect any
other obligations of any of the Loan Parties or their respective Subsidiaries
contained in the Credit Agreement or any other Loan Documents and shall not
impair or prejudice any rights consequent thereon. Except to the extent of the
aforementioned waiver, the Administrative Agent and each of the Lenders hereby
expressly reserves all of its rights and remedies under the Credit Agreement,
the other related Loan Documents and applicable law in respect of any and all
Defaults or Events of Default under the Credit Agreement and the related Loan
Documents now existing or hereafter arising. Failure of the Administrative Agent
or any Lender to exercise any right or remedy shall not constitute a waiver of
that or any other right or remedy.
     Section 3. Amendments to the Credit Agreement and Exhibits.
     (a) Amendments to the Credit Agreement. The Credit Agreement is hereby
amended in its entirety and replaced with the document attached hereto as Annex
I.
     (b) Amendments to the Schedules to the Credit Agreement. Schedule 2.1 to
the Credit Agreement is hereby amended in its entirety and replaced with the
Schedule 2.1 attached hereto as Annex II.
     (c) Amendments to the Exhibits to the Credit Agreement.
     (i) Exhibit D to the Credit Agreement is hereby deleted and replaced in its
entirety with Exhibit D attached hereto as Annex III.
     (ii) Exhibit E to the Credit Agreement is hereby deleted and replaced in
its entirety with Exhibit E attached hereto as Annex IV.
     Section 4. Affirmation and Acknowledgment of the Borrower. The Borrower
hereby ratifies and confirms all of its Obligations to the Lenders, Issuing Bank
and the Administrative Agent, including, without limitation, the Loans, and the
Borrower hereby affirms its absolute and unconditional promise to pay to the
Lenders, the Issuing Bank and the Administrative Agent the Loans and all other
amounts due under the Credit Agreement as amended hereby. The Borrower hereby
confirms that the Obligations are secured pursuant to the Collateral Documents
and pursuant to all other instruments and documents executed and delivered by
the Borrower as security for the Obligations.
     Section 5. Representations and Warranties. Each Loan Party hereby
represents and warrants to the Lenders and Administrative Agent as follows:



--------------------------------------------------------------------------------



 



-3-

     (a) The execution and delivery by such Loan Party of this Amendment and the
Loan Documents to which it is a party, and the performance by such Loan Party of
its obligations and agreements under this Amendment, the Credit Agreement as
amended hereby, and the other Loan Documents, are within the corporate authority
of such Loan Party, have been duly authorized by all necessary corporate
proceedings on behalf of such Loan Party, and do not and will not contravene any
provision of law, statute, rule or regulation to which such Loan Party is
subject or any of such Loan Party’s charter, other incorporation papers, by-laws
or any stock provision or any amendment thereof or of any agreement or other
instrument binding upon such Loan Party.
     (b) This Amendment, the Credit Agreement as amended hereby, and the other
Loan Documents constitute legal, valid and binding obligations of such Loan
Party, enforceable in accordance with their respective terms, except as limited
by bankruptcy, insolvency, reorganization, moratorium or other laws relating to
or affecting generally the enforcement of creditors’ rights.
     (c) No approval or consent of, or filing with, any governmental agency or
authority is required to make valid and legally binding the execution, delivery
or performance by such Loan Party of this Amendment, the Credit Agreement as
amended hereby, or the other Loan Documents.
     (d) The representations and warranties contained in Article III of the
Credit Agreement are true and correct at and as of the date made and as of the
date hereof, except (i) to the extent of changes resulting from transactions
contemplated or permitted by this Amendment, the Credit Agreement and the other
Loan Documents, (ii) to the extent relating to the representation contained in
Section 3.4(b) of the Credit Agreement, (iii) to the extent relating to the
representations contained in Section 3.14 of the Credit Agreement as it applies
to the pledge of Equity Interests of Harris Interactive SAS, and (iv) to the
extent relating to representations that expressly relate to an earlier date.
     (e) Such Loan Party has performed and complied in all material respects
with all terms and conditions herein required to be performed or complied with
by it prior to or at the time hereof, and as of the date hereof, after giving
effect to the provisions hereof, there exists no Event of Default or Default.
     (f) As of the date hereof, the outstanding principal amount of the Loans
are as follows:

         
Revolving Loans
  $ 0  
Term A Loans
  $ 8,400,000  
Term B Loans
  $ 15,837,500  

     Section 6. Release. In order to induce the Administrative Agent and the
Lenders to enter into this Amendment, each Loan Party acknowledges and agrees
that: (a) such Loan Party does not have any claim or cause of action against the
Administrative Agent, the Issuing Bank or any Lender (or any of its respective
directors, officers, employees or



--------------------------------------------------------------------------------



 



-4-

agents); (b) such Loan Party does not have any offset right, counterclaim or
defense of any kind against any of its respective obligations, indebtedness or
liabilities to the Administrative Agent, the Issuing Bank or any Lender; and
(c) the Administrative Agent, the Issuing Bank and each Lender have heretofore
properly performed and satisfied in a timely manner all of its obligations to
the Loan Parties. Each Loan Party wishes to eliminate any possibility that any
past conditions, acts, omissions, events, circumstances or matters would impair
or otherwise adversely affect the Administrative Agent’s, the Issuing Bank’s or
any Lender’s rights, interests, contracts, collateral security or remedies.
Therefore, each Loan Party unconditionally releases, waives and forever
discharges (i) any and all liabilities, obligations, duties, promises or
indebtedness of any kind of the Administrative Agent, the Issuing Bank or any
Lender to such Loan Party, except the obligations to be performed by any
Administrative Agent, the Issuing Bank or any Lender on or after the date hereof
as expressly stated in this Amendment, the Credit Agreement and the other Loan
Documents, and (ii) all claims, offsets, causes of action, suits or defenses of
any kind whatsoever (if any), whether arising at law or in equity, whether known
or unknown, which such Loan Party might otherwise have against the
Administrative Agent, the Issuing Bank, any Lender or any of its directors,
officers, employees or agents, in either case (i) or (ii), on account of any
past or presently existing condition, act, omission, event, contract, liability,
obligation, indebtedness, claim, cause of action, defense, circumstance or
matter of any kind.
     Section 7. Conditions to Effectiveness. This Amendment shall become
effective subject to:
     (a) the receipt by the Administrative Agent (or its counsel) from each of
the Borrower, the Administrative Agent and the Required Lenders, of either
(i) an original counterpart of this Amendment signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include facsimile transmission of a signed signature page of this Amendment)
that such party has signed a counterpart of this Amendment;
     (b) the receipt by the Administrative Agent (or its counsel) from each of
the Loan Parties, of either (i) an original counterpart of the Loan Parties’
acknowledgment attached to this Amendment signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include facsimile transmission of a signed signature page of this Amendment)
that such party has signed a counterpart of the Loan Parties’ acknowledgement;
     (c) the receipt by the Administrative Agent of such documents, resolutions
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of the Loan
Parties, the authorization of the entering into and execution of this Amendment,
and any other legal matters relating to the Loan Parties, this Amendment or the
other Loan Documents, all in form and substance satisfactory to the
Administrative Agent and its counsel;
     (d) the receipt by the Administrative Agent of all fees due and payable to
the Administrative Agent and the Lenders signatory hereto in immediately
available funds,



--------------------------------------------------------------------------------



 



-5-

including a fee equal to twenty five basis points (0.25%) on the aggregate
amount of the Revolving Credit Commitment (determined immediately following the
effectiveness of this Amendment), the Outstanding Amount of the Term A Loans on
the date hereof, and the Outstanding Amount of the Term B Loans on the date
hereof;
     (e) the payment of all reasonable legal fees and disbursements for which
invoices have been presented which have been incurred or sustained by the
Administrative Agent in connection with this Amendment and the Credit Agreement,
the Loan Documents and any other related documents executed and/or delivered in
connection therewith; and
     (f) the delivery to the Administrative Agent of such other items,
documents, agreements, items or actions as the Administrative Agent may
reasonably request.
     Section 8. Miscellaneous Provisions.
     (a) Except as otherwise expressly provided by this Amendment, all of the
terms, conditions and provisions of the Credit Agreement shall remain the same.
It is declared and agreed by each of the parties hereto that the Credit
Agreement, as amended hereby, shall continue in full force and effect, and that
this Amendment and the Credit Agreement shall be read and construed as one
instrument.
     (b) This Amendment shall be construed in accordance with and governed by
the internal law of the State of New York (including Section 5-1401 and
Section 5-1402 of the General Obligations laws of the State of New York).
     (c) This Amendment shall constitute a Loan Document under the Credit
Agreement and all obligations included in this Amendment (including, without
limitation, all obligations for the payment of principal, interest, fees and
other amounts and expenses) shall constitute Obligations under the Credit
Agreement and be secured by the Collateral Documents securing the Obligations.
     (d) Any failure by the Borrower or the Loan Parties to comply with any of
the terms and conditions of this Amendment shall constitute an immediate Event
of Default.
     (e) This Amendment may be executed in any number of counterparts, each of
which shall constitute an original, but all such counterparts shall together
constitute but one contract. In making proof of this Amendment it shall not be
necessary to produce or account for more than one counterpart signed by each
party hereto by and against which enforcement hereof is sought. Delivery of an
executed counterpart of a signature page of this Amendment by telecopy or other
electronic method of transmission shall be effective as delivery of a manually
executed counterpart of this Amendment.
     (f) The Borrower hereby agrees to pay to the Administrative Agent, on
demand by the Administrative Agent, all reasonable out-of-pocket costs and
expenses incurred or sustained by the Administrative Agent in connection with
the preparation of this



--------------------------------------------------------------------------------



 



-6-

Amendment and any documentation executed in connection with this Amendment
(including reasonable legal fees).
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



 



 

     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first written above.

              HARRIS INTERACTIVE INC.
 
       
 
  By:   /s/ Deborah Rieger-Paganis
 
      Deborah Rieger-Paganis
 
      Interim Chief Financial Officer

[Signature page to Waiver and Amendment Agreement No. 3]



--------------------------------------------------------------------------------



 



 

                  JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as    
Administrative Agent
 
           
 
  By:   /s/   Thomas C. Strasenburgh
 
      Name:   Thomas C. Strasenburgh
 
      Title:   Vice President
 
                JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as Lender
 
           
 
  By:   /s/   Thomas C. Strasenburgh
 
      Name:   Thomas C. Strasenburgh
 
      Title:   Vice President

[Signature page to Waiver and Amendment Agreement No. 3]



--------------------------------------------------------------------------------



 



 

     
 
  NATIONAL CITY BANK, as Lender
 
  By: /s/ Charles J. Pascarella
 
  Name: Charles J. Pascarella
Title: Assistant Vice President

[Signature page to Waiver and Amendment Agreement No. 3]



--------------------------------------------------------------------------------



 



 

     
 
  HSBC BANK USA, NATIONAL ASSOCIATION, as Lender  
 
  By: /s/ Joseph E. Salonia
 
  Name: Joseph E. Salonia
Title: Senior Vice President

[Signature page to Waiver and Amendment Agreement No. 3]



--------------------------------------------------------------------------------



 



 

Loan Parties’ Acknowledgement
     Each of the undersigned Loan Parties hereby (a) acknowledges and consents
to the foregoing Amendment and the Borrower’s execution thereof; (b) joins the
foregoing Amendment for the sole purpose of consenting to and being bound by the
provisions of Sections 5 and 6 thereof; (c) ratifies and confirms all of their
respective obligations and liabilities under the Loan Documents to which any of
them is a party and ratifies and confirms that such obligations and liabilities
extend to and continue in effect with respect to, and continue to guarantee and
secure, as applicable, the Obligations of each other Loan Party under the Loan
Documents; (d) acknowledges and confirms that the liens and security interests
granted pursuant to the Loan Documents are and continue to be valid and
perfected first priority liens and security interests (subject only to Permitted
Encumbrances) that secure all of the Obligations on and after the date hereof;
and (e) acknowledges, affirms and agrees that, as of the date hereof, such Loan
Party does not have any defense, claim, cause of action, counterclaim, offset or
right of recoupment of any kind or nature against any of their respective
obligations, indebtedness or liabilities to the Administrative Agent, the
Issuing Bank or any Lender.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



 



 

              Loan Parties:
 
            HARRIS INTERACTIVE INTERNATIONAL INC.     WIRTHLIN WORLDWIDE, LLC  
  THE WIRTHLIN GROUP INTERNATIONAL, L.L.C.     LOUIS HARRIS & ASSOCIATES, INC.  
  HARRIS INTERACTIVE ASIA, LLC
 
       
 
  By:   /s/ Deborah Rieger-Paganis
 
      Deborah Rieger-Paganis
Interim Chief Financial Officer

[Signature page to Waiver and Amendment Agreement No. 3]



--------------------------------------------------------------------------------



 



 

              GSBC OHIO CORPORATION
 
       
 
  By:   /s/ Kimberly Till
 
      Kimberly Till
 
      Chief Executive Officer

 



--------------------------------------------------------------------------------



 



ANNEX I
 
(JPMORGAN LOGO) [l36410al3641001.gif]
CREDIT AGREEMENT
dated as of September 21, 2007
as amended as of
December 31, 2008,
March 6, 2009,
and
May 6, 2009
among
HARRIS INTERACTIVE INC.,
as Borrower
THE LENDERS PARTY HERETO
and
JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION,
as Administrative Agent
 
J.P. MORGAN SECURITIES INC.,
as Sole Bookrunner and Sole Lead Arranger
MANUFACTURERS AND TRADERS TRUST COMPANY,
as Syndication Agent
 



 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page  
ARTICLE I. Definitions
    1    
Section 1.1. Defined Terms
    1    
Section 1.2. Classification of Loans and Borrowings
    22    
Section 1.3. Terms Generally
    22    
Section 1.4. Accounting Terms; GAAP
    23    
ARTICLE II. The Credits
    23    
Section 2.1. Loans
    23    
Section 2.2. Loans and Borrowings
    23    
Section 2.3. Requests for Borrowings
    24    
Section 2.4. Intentionally Omitted
    25    
Section 2.5. Letters of Credit
    25    
Section 2.6. Funding of Borrowings
    29    
Section 2.7. Interest Elections
    30    
Section 2.8. Termination and Reduction of Commitments
    31    
Section 2.9. Evidence of Debt
    31    
Section 2.10. Prepayment and Repayments of Loans
    32    
Section 2.11. Fees
    34    
Section 2.12. Interest
    35    
Section 2.13. Alternate Rate of Interest
    36    
Section 2.14. Increased Costs
    36    
Section 2.15. Break Funding Payments
    38    
Section 2.16. Taxes
    38    
Section 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    39    
Section 2.18. Mitigation Obligations; Replacement of Lenders
    41    
ARTICLE III. Representations and Warranties
    42    
Section 3.1. Organization; Powers
    42    
Section 3.2. Authorization; Enforceability
    42    
Section 3.3. Governmental Approvals; No Conflicts
    42    
Section 3.4. Financial Condition; No Material Adverse Change
    42    
Section 3.5. Properties; Liens
    43  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                Page  
Section 3.6. Litigation and Environmental Matters
    43    
Section 3.7. Compliance with Laws and Agreements
    43    
Section 3.8. Investment and Holding Company Status
    44    
Section 3.9. Taxes
    44    
Section 3.10. ERISA
    44    
Section 3.11. Subsidiaries
    44    
Section 3.12. Federal Regulations
    44    
Section 3.13. Specially Designated Nationals or Blocked Persons List
    44    
Section 3.14. Collateral Documents
    44    
Section 3.15. Disclosure
    45    
ARTICLE IV. Conditions
    45    
Section 4.1. Effective Date
    45    
Section 4.2. Each Credit Event
    48    
ARTICLE V. Affirmative Covenants
    48    
Section 5.1. Financial Statements; Ratings Change and Other Information
    49    
Section 5.2. Notices of Material Events
    51    
Section 5.3. Existence; Conduct of Business
    52    
Section 5.4. Payment of Obligations
    52    
Section 5.5. Maintenance of Properties; Insurance
    52    
Section 5.6. Books and Records; Inspection Rights
    52    
Section 5.7. Compliance with Laws
    52    
Section 5.8. Use of Proceeds and Letters of Credit
    52    
Section 5.9. Additional Subsidiaries
    52    
Section 5.10. Amendment Agreement No. 3 Post-Closing Obligations
    54    
ARTICLE VI. Negative CovenantS
    55    
Section 6.1. Indebtedness
    55    
Section 6.2. Liens
    56    
Section 6.3. Fundamental Changes; Line of Business
    57    
Section 6.4. Investments, Loans, Advances, Guarantees and Acquisitions
    57    
Section 6.5. Swap Agreements
    58  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                Page  
Section 6.6. Restricted Payments
    58    
Section 6.7. Transactions with Affiliates
    58    
Section 6.8. Restrictive Agreements
    58    
Section 6.9. Financial Covenants
    59    
Section 6.10. Capital Expenditures
    60    
Section 6.11. Accounting Changes
    61    
ARTICLE VII. Events of Default
    61    
Section 7.1. Events of Default
    61    
Section 7.2. Application of Payments
    64    
ARTICLE VIII. The Administrative Agent; ETC
    65    
ARTICLE IX. Miscellaneous
    67    
Section 9.1. Notices
    67    
Section 9.2. Waivers; Amendments
    68    
Section 9.3. Expenses; Indemnity; Damage Waiver
    68    
Section 9.4. Successors and Assigns
    70    
Section 9.5. Survival
    73    
Section 9.6. Counterparts; Integration; Effectiveness
    74    
Section 9.7. Severability
    74    
Section 9.8. Right of Setoff
    74    
Section 9.9. Governing Law; Jurisdiction; Consent to Service of Process
    74    
Section 9.10. WAIVER OF JURY TRIAL
    75    
Section 9.11. Headings
    75    
Section 9.12. Confidentiality
    75    
Section 9.13. Interest Rate Limitation
    76    
Section 9.14. USA PATRIOT Act
    77  

iii



--------------------------------------------------------------------------------



 



SCHEDULES:
Schedule 1.1 — Exchange Rates
Schedule 2.1 — Commitments
Schedule 3.11 — Subsidiaries
Schedule 6.1 — Existing Indebtedness
Schedule 6.2 — Existing Liens
EXHIBITS:
Exhibit A — Form of Assignment and Assumption
Exhibit B — Form of Opinion of Borrower’s Counsel
Exhibit C-1 — Form of Revolving Credit Note
Exhibit C-2 — Form of Term A Note
Exhibit C-3 — Form of Term B Note
Exhibit D — Form of Borrowing Request
Exhibit E — Form of Compliance Certificate
Exhibit F — Form of Master Guaranty
Exhibit G — Form of Master Securities Pledge Agreement
Exhibit H — Form of Master Security Agreement

 



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT dated as of September 21, 2007, and amended as of
December 31, 2008, March 6, 2009 and May 6, 2009, among HARRIS INTERACTIVE INC.,
the LENDERS party hereto, and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as
Administrative Agent.
     The parties hereto agree as follows:
ARTICLE I.
DEFINITIONS
     SECTION 1.1. Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
     “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
     “Administrative Agent” means JPMorgan Chase Bank, in its capacity as
administrative agent for the Lenders hereunder.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate appearing on the Reuters Screen LIBOR01 Page1 (or on any successor or
substitute page) at approximately 11:00 a.m. London time on such day. Any change
in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.
     “Amendment Agreement No. 1” means the Waiver and Amendment Agreement No. 1,
dated as of February 5, 2009 and effective as of December 31, 2008, among
Borrower, the Administrative Agent and the Required Lenders.
     “Amendment Agreement No. 1 Effective Date” means December 31, 2008.

 



--------------------------------------------------------------------------------



 



     “Amendment Agreement No. 2” means the Waiver and Amendment Agreement No. 2
to that certain Credit Agreement, dated as of March 6, 2009, among Borrower, the
Administrative Agent and the Lenders signatory thereto.
     “Amendment Agreement No. 3” means the Waiver and Amendment Agreement No. 3
to that certain Credit Agreement, dated as of May 6, 2009, among Borrower, the
Administrative Agent and the Lenders signatory thereto.
     “Amendment Agreement No. 3 Effective Date” means May 6, 2009.
     “Applicable Percentage” means (a) in respect of the Term A Facility, with
respect to any Term A Lender at any time, the percentage of the Term A Facility
represented by (i) on or prior to the Effective Date, such Term A Lender’s Term
A Commitment at such time and (ii) thereafter, the principal amount of such Term
A Lender’s Term A Loans at such time, (b) in respect of the Term B Facility,
with respect to any Term B Lender at any time, the percentage of the Term B
Facility represented by the principal amount of such Term B Lender’s Term B
Loans at such time and (c) in respect of the Revolving Credit Facility, with
respect to any Revolving Credit Lender at any time, the percentage of the
Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time. If the commitment of each Lender to
make Loans and the obligation of the Issuing Bank to issue, extend or renew
Letters of Credit have been terminated pursuant to Article VII, or if the
Commitments have expired, then the Applicable Percentage of each Lender in
respect of the applicable Facility shall be determined based on the Applicable
Percentage of such Lender in respect of such Facility most recently in effect,
giving effect to any subsequent assignments. The initial Applicable Percentage
of each Lender in respect of each Facility is set forth opposite the name of
such Lender on Schedule 2.1 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.
     “Approved Auditor” means PriceWaterhouse Coopers LLP or any other
independent public accountants of recognized national standing and reasonably
acceptable to the Administrative Agent.
     “Approved Fund” has the meaning assigned to such term in Section 9.4.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.4), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
     “Availability Period” means the period from and including the Effective
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower” means Harris Interactive Inc., a Delaware corporation.
     “Borrower Materials” has the meaning set forth in Section 5.1.

2



--------------------------------------------------------------------------------



 



     “Borrowing” means a Revolving Credit Borrowing, a Term A Borrowing or a
Term B Borrowing.
     “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.3.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
     “Capital Expenditures” means, with respect to any Person for any period,
any expenditure in respect of the purchase of any fixed or capital asset
(excluding normal replacements and maintenance which are properly charged to
current operations).
     “Capitalized Leases” means all leases or other arrangement conveying the
right to use real or personal property, or a combination thereof, that have been
or should be, in accordance with GAAP, recorded as capital leases.
     “Capitalized Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any Capitalized Lease.
     “Cash Balance” means, as of the date of determination, the Dollar
Equivalent of all cash, cash equivalents and marketable securities classified as
available for sale under Financial Accounting Standard 115, held by the Borrower
and its Subsidiaries on a consolidated basis.
     “Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 25% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) appointed by directors so nominated;
or (c) the acquisition of direct or indirect Control of the Borrower by any
Person or group.
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or the Issuing Bank
(or, for purposes of Section 2.14(b), by any lending office of such Lender or by
such Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
     “Class”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term A
Loans or Term B Loans.

3



--------------------------------------------------------------------------------



 



     “Clean-up Period” means, prior to the date on which the Borrower has
delivered to the Administrative Agent a Compliance Certificate evidencing to the
reasonable satisfaction of the Administrative Agent that the Consolidated Total
Leverage Ratio of the Borrower is less than 2.25 to 1.00 as of the last day of
each of the two most recently ended Measurement Periods for which Compliance
Certificates have been delivered, a period of five (5) consecutive days
occurring during any and all thirty consecutive day periods of the Borrower.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Collateral” means, collectively, (i) “Collateral” (as defined in each
Security Agreement), (ii) Securities Collateral and (iii) all property in which
a Lien is created (or purported to be created) pursuant to the Loan Documents.
     “Collateral Documents” means, collectively, each Pledge Agreement, each
Security Agreement, each Copyright Memorandum, each Patent Security Agreement,
each Trademark Security Agreement, each Perfection Certificate and each other
agreement, instrument or document that creates or purports to create a Lien in
favor of the Administrative Agent for the benefit of the Lenders and the
Administrative Agent.
     “Commitment” means a Revolving Credit Commitment, a Term A Commitment or a
Term B Commitment, as the context may require.
     “Consolidated Adjusted EBITDA” means, at any date of determination, an
amount equal to Consolidated Net Income of the Borrower and its Subsidiaries on
a consolidated basis for the most recently completed Measurement Period plus
(a) the following to the extent deducted in calculating such Consolidated Net
Income and without duplication: (i) Consolidated Interest Charges, (ii) the
provision for Federal, state, local and foreign income taxes payable,
(iii) depreciation and amortization expense, (iv) non-cash equity compensation
expense accounted for under SFAS No. 123(R), (v) other non-recurring expenses
reducing such Consolidated Net Income which do not represent a cash item in such
period or any future period (in each case of or by the Borrower and its
Subsidiaries for such Measurement Period), (vi) for the fiscal quarter ending
June 30, 2008, “Restructuring and other charges” as reflected on the Borrower’s
financial statements actually incurred and paid or payable in cash (“cash
restructuring charges”) in an amount up to $2,709,493.35, (vii) for the fiscal
quarter ending September 30, 2008, cash restructuring charges in an amount up to
$628,607, (viii) for the fiscal quarter ending December 31, 2008, cash
restructuring charges in an amount up to $5,843,566.70, (ix) for the fiscal
quarter ending March 31, 2009, cash restructuring charges in an amount up to
$5,340,500.15, (x)(A) consulting, banking, and legal costs of the Borrower,
Administrative Agent and Lenders actually incurred in connection with the
negotiation and preparation of Amendment Agreement No. 1, Amendment Agreement
No. 2 and Amendment Agreement No. 3, and (B) incremental expenses incurred in
connection with the Interim Chief Financial Officer in an amount not to exceed
$275,000 per fiscal quarter; in all cases as provided in this clause (x), in an
amount not to exceed $5,000,000 in the aggregate, and (xi) other one-time
add-backs in an aggregate amount of up to $500,000 (including additional
restructuring costs (such as severance and lease costs associated with vacating
leased premises) and recruiting fees, but excluding costs added back under
clause (x) above) through the fiscal quarter ending March 31, 2010, and minus
(b) the following to the extent included in calculating such Consolidated Net
Income: (i) Federal, state, local and foreign

4



--------------------------------------------------------------------------------



 



income tax credits and (ii) all non-cash items increasing Consolidated Net
Income (in each case of or by the Borrower and its Subsidiaries for such
Measurement Period).
     “Consolidated Funded Indebtedness” means, as of any date of determination,
for the Borrower and its Subsidiaries on a consolidated basis, the sum of
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness (not including Earn Out
Obligations), (c) all obligations arising under letters of credit (including
standby and commercial letters of credit and LC Exposure), bankers’ acceptances,
bank guaranties, surety bonds and similar instruments, (d) all obligations in
respect of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business and Earn Out Obligations),
(e) all Capitalized Lease Obligations, (f) without duplication, all Guarantees
with respect to outstanding Indebtedness of the types specified in clauses (a)
through (e) above of Persons other than the Borrower or any Subsidiary, and
(g) all Indebtedness of the types referred to in clauses (a) through (f) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary.
     “Consolidated Interest Charges” means, for any Measurement Period, the sum
of (a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period. For purposes of
determining compliance with the Consolidated Interest Coverage Ratio under
Section 6.9(b), “Consolidated Interest Charges” shall be calculated to include
only the items specified above that were actually paid in cash and items not
capitalized (including as amortized) during such Measurement Period.
     “Consolidated Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Adjusted EBITDA to (b) Consolidated
Interest Charges, in each case, of the Borrower and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period.
     “Consolidated Net Income” means, at any date of determination, the net
income (or loss) of the Borrower and its Subsidiaries on a consolidated basis
for the most recently completed Measurement Period; provided that Consolidated
Net Income shall exclude (a) extraordinary gains and extraordinary losses for
such Measurement Period, (b) the net income of any Subsidiary during such
Measurement Period to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary of such income is not permitted by
operation of the terms of its Organization Documents or any agreement,
instrument or law applicable to such Subsidiary during such Measurement Period,
except that the Borrower’s equity in any net loss of any such Subsidiary for
such Measurement Period shall be included in determining Consolidated Net
Income, and (c) any income (or loss) for such Period of any

5



--------------------------------------------------------------------------------



 



Person if such Person is not a Subsidiary, except that the Borrower’s equity in
the net income of any such Person for such Measurement Period shall be included
in Consolidated Net Income up to the aggregate amount of cash actually
distributed by such Person during such Period to the Borrower or a Subsidiary as
a dividend or other distribution (and in the case of a dividend or other
distribution to a Subsidiary, such Subsidiary is not precluded from further
distributing such amount to the Borrower as described in clause (b) of this
proviso).
     “Consolidated Total Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Funded Indebtedness (other than in respect of
Indebtedness constituting ordinary course settlement exposure secured by a
debenture that constitutes a Permitted Lien) as of the last day of the most
recently ended Measurement Period for which a Compliance Certificate is being or
has been delivered to (b) Consolidated Adjusted EBITDA of Borrower and its
Subsidiaries on a consolidated basis for such Measurement Period.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Copyright Memorandum” means the Memorandum of Grant of Security Interest
in Copyrights entered into pursuant to Section 5.9 by and among the
Administrative Agent, on behalf of itself and the Lenders, and each Loan Party
that is signatory thereto, in form, scope and substance satisfactory to the
Administrative Agent.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Disposition” or “Dispose” means the sale, transfer, license, lease (other
than limited licenses to use of a Loan Party’s trademarks in connection with
products, services and projects marked jointly with other Persons and other
license arrangements, in each case, granted in the ordinary course of business
of a Loan Party or such Subsidiary consistent with past practices) or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
     “dollars” or “$” refers to lawful money of the United States of America.
     “Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in dollars, such amount, and (b) with respect to any amount
denominated in any other currency, the equivalent amount thereof in dollars as
determined by the Administrative Agent at such time on the basis of the exchange
rates published on http://www.reuters.com/finance/currencies (or other

6



--------------------------------------------------------------------------------



 



commercially available source providing quotations of cross currency rates as
designated by the Administrative Agent from time to time) (determined as of the
date of any proposed Revolving Credit Borrowing) for the purchase of dollars
with such alternative currency.
     “Domestic Subsidiary” shall mean each Subsidiary of a Loan Party that is
organized under the applicable laws of the United States, any state, territory,
protectorate or commonwealth thereof, or the District of Columbia.
     “Earn Out Obligations” means obligations incurred by the Borrower or its
Subsidiaries to make contingent payments of purchase price in connection with
the acquisition of Marketshare Limited and Marketshare Pte., Ltd. based solely
upon future performance of such businesses exceeding expected benchmarks as set
forth in the definitive purchase agreement, such calculations of such future
performance to be made in good faith by a Responsible Officer of the Borrower.
     “Effective Date” means the date on which the conditions specified in
Section 4.1 are satisfied (or waived in accordance with Section 9.2).
     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the

7



--------------------------------------------------------------------------------



 



30-day notice period is waived); (b) the existence with respect to any Plan of
an “accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to Section
412(d) of the Code or Section 303(d) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Borrower or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
     “Event of Default” has the meaning assigned to such term in Section 7.1.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.18(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.16(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.16(a).
     “Existing Credit Agreement” means the Credit Agreement dated July 19, 2006
(as amended) between the Borrower and JP Morgan Chase Bank, N.A.
     “Existing Letters of Credit” means, collectively, the letters of credit
issued under the Existing Credit Agreement (i) made in favor of 5 Independence
SPE, LLC with reference number TTTS-285117, in an original face amount of
$88,600.00 and issued on September 28, 2006, (ii) made in favor of Merritt 7
Venture L.L.C. with reference number TTTS-285118, in an original face amount of
$57,126.00 and issued on September 28, 2006 and (iii) made in favor of
Scotiabank with reference number TTTS-399880, in an original face amount of
$50,000.

8



--------------------------------------------------------------------------------



 



     “Extraordinary Receipt” means any proceeds of insurance, condemnation
awards (and payments in lieu thereof), indemnity payments and any purchase price
adjustments.
     “Facility” means, collectively, the Revolving Credit Facility, the Term A
Facility and the Term B Facility.
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Foreign Subsidiary” shall mean each Subsidiary of a Loan Party that is not
a Domestic Subsidiary.
     “GAAP” means generally accepted accounting principles in the United States
of America.
     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
     “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

9



--------------------------------------------------------------------------------



 



     “Guarantor” means any Subsidiary that has signed a Guaranty Agreement in
favor of the Administrative Agent and the Lenders.
     “Guaranty Agreement” means, collectively, the Master Guaranty made by each
Guarantor and substantially in the form of Exhibit F and any other guaranty
agreement in form, scope and substance satisfactory to the Administrative Agent
entered into by any Guarantor and delivered pursuant to Section 4.1 or
Section 5.9.
     “Harris Financial Information” means, collectively, (i) Harris Interactive
Inc. Draft Consolidated Balance Sheets for the six months ending December 31,
2008, (ii) Harris Interactive Inc. Draft Consolidated Statement of Operations
for the six months ending December 31, 2008, (iii) Harris Interactive Inc. Draft
Consolidated Statement of Cash Flows for the six months ending December 31,
2008, (iv) Harris Interactive Business Plan PowerPoint presentation dated
January 29, 2009, (v) Harris Interactive Summary of Business Plan (July 2007
through June, 2011), (vi) Harris Financial Forecast Yearly and Quarterly
Financials 01-29-09, (vii) Harris Interactive Consolidated Monthly Income
Statement 01-29-09; each of items (i) through (vii) inclusive having been
delivered to the Administrative Agent on January 29, 2009 and the Lenders on
January 30, 2009, (viii) Updated Harris Interactive Business Plan Presentation,
delivered to the Administrative Agent and the Lenders on March 5, 2009,
(ix) Harris Interactive Yearly and Quarterly Financials Updated Feb 2009,
delivered to the Administrative Agent and the Lenders on March 2, 2009,
(x) Harris Yearly and Quarterly Financials 4-21-09 Bank, delivered to the
Administrative Agent and the Lenders on April 22, 2009, (xi) Harris Consolidated
Monthly Income Statement 4-21-09 Bank, delivered to the Administrative Agent and
the Lenders on April 22, 2009, (xii) Harris 3rd Amendment Repatriation LC
Analysis 04-21-09, delivered to the Administrative Agent and the Lenders on
April 22, 2009, (xiii) Harris Bank Meeting Model Update SENT 4-22-09, delivered
to the Administrative Agent and the Lenders on April 22, 2009, and
(xiv) Business Plan Update 3.20.09, delivered to the Administrative Agent and
the Lenders on March 20, 2009.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capitalized Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as

10



--------------------------------------------------------------------------------



 



an account party in respect of letters of credit and letters of guaranty and
(j) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Index Debt” means senior, unsecured, long-term indebtedness for borrowed
money of the Borrower that is not guaranteed by any other Person or subject to
any other credit enhancement.
     “Information Memorandum” means the Confidential Information Memorandum
dated August 7, 2007 relating to the Borrower and the Transactions.
     “Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.7.
     “Interest Payment Date” means (a) with respect to any ABR Loan, the last
day of each March, June, September and December, and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.
     “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is two weeks, one, two, three or
six months thereafter, as the Borrower may elect, provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing (with an “Interest Period” of one, two, three or six
months) only, such next succeeding Business Day would fall in the next calendar
month, in which case such Interest Period shall end on the next preceding
Business Day and (ii) any Interest Period pertaining to a Eurodollar Borrowing
(with an “Interest Period” of one, two, three or six months) that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Revolving Credit
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.
     “Issuing Bank” means JPMorgan Chase Bank, National Association in its
capacity as the issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.5(i). The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

11



--------------------------------------------------------------------------------



 



     “LC Disbursement” means a payment made by the Issuing Bank pursuant to a
Letter of Credit.
     “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Lender at any time shall be
its Applicable Percentage of the total LC Exposure at such time.
     “Lenders” means, collectively, the Revolving Credit Lenders, the Term A
Lenders and the Term B Lenders.
     “Letter of Credit” means any letter of credit issued pursuant to this
Agreement and includes all Existing Letters of Credit.
     “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on the Reuters Screen LIBOR01 Page1 (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.
     “Loan Documents” means this Agreement, each of the Notes, each Guaranty
Agreement, each Collateral Document and each other similar document executed in
connection with the Transactions hereunder.
     “Loan Party” means, collectively, (i) the Borrower and (ii) each Guarantor.
     “Loans” means the loans made by the Lenders to the Borrower pursuant to
this Agreement in the form of a Revolving Loan, a Term A Loan or a Term B Loan.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, property, operations, prospects or condition (financial or
otherwise) of the Borrower and the

12



--------------------------------------------------------------------------------



 



Subsidiaries taken as a whole, (b) the ability of the Borrower to perform any of
its obligations under this Agreement or any other Loan Documents, (c) the
legality, validity, binding effect or enforceability against the Borrower of any
Loan Document to which it is a party, or (d) the rights of or benefits available
to the Lenders under this Agreement.
     “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
any one or more of the Borrower and its Subsidiaries in an aggregate principal
amount exceeding $250,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
     “Maturity Date” means (i) July 15, 2010 with respect to the Revolving
Credit Facility and (ii) September 21, 2012, with respect to the Term A Facility
and the Term B Facility.
     “Measurement Period” means, at any date of determination, the period of
four consecutive fiscal quarters of the Borrower ending on such date, or if such
date is not a fiscal quarter end date, the period of four consecutive fiscal
quarters most recently ended (in each case treated as a single accounting
period).
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Multiple Advance Term Lender” means, prior to the Amendment Agreement
No. 1 Effective Date, any Lender that holds any Multiple Advance Term Loans at
such time.
     “Multiple Advance Term Loan” means any term loan advanced by the Multiple
Advance Term Lenders hereunder prior to the Amendment Agreement No. 1 Effective
Date and to be automatically renamed the Term B Loan on the Amendment Agreement
No.1 Effective Date and commitments relating thereto shall be terminated. As of
the Amendment Agreement No. 1 Effective Date, the outstanding principal amount
of all Multiple Advance Term Loans made hereunder equaled $16,968,750.00.
     “Net Cash Proceeds” means:
     (a) with respect to any Disposition by any Loan Party or any of its
Subsidiaries, the excess, if any, of (i) the sum of cash and cash equivalents
received in connection with such transaction (including any cash or cash
equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received) over
(ii) the sum of (A) the principal amount of any Indebtedness that is secured by
the applicable asset and that is required to be repaid in connection with such
transaction (other than Indebtedness under the Loan Documents), (B) the
reasonable and customary out-of-pocket expenses incurred by such Loan Party or
such Subsidiary in connection with such transaction and (C) income taxes
reasonably estimated to be actually payable within two years of the date of the
relevant transaction as a result of any gain recognized in connection therewith;
provided that, if

13



--------------------------------------------------------------------------------



 



the amount of any estimated taxes pursuant to subclause (C) exceeds the amount
of taxes actually required to be paid in cash in respect of such Disposition,
the aggregate amount of such excess shall constitute Net Cash Proceeds; and
     (b) with respect to the sale or issuance of any Equity Interest by any Loan
Party or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by any Loan Party or any of its Subsidiaries, the excess of (i) the
sum of the cash and cash equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses, incurred by such Loan Party or
such Subsidiary in connection therewith.
     “Notes” means, collectively, the Revolving Credit Notes, the Term A Notes
and the Term B Notes.
     “Obligations” means (a) all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under this
Agreement or any other Loan Document or otherwise with respect to any Loan or
Letter of Credit, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against the any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding and (b) all obligations under any Swap Contract between the
Borrower and any Lender or any Affiliate of any Lender to the extent permitted
under Section 6.5.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
     “Outstanding Amount” means (a) with respect to Term A Loans, Term B Loans
and Revolving Loans on any date, the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
Term A Loans, Term B Loans and Revolving Loans, as the case may be, occurring on
such date; and (b) with respect to any LC Exposure on any date, the amount of
such LC Exposure on such date after giving effect to any issuance, amendment,
extension or renewal Letter of Credit occurring on such date and any other

14



--------------------------------------------------------------------------------



 



changes in the aggregate amount of the LC Exposure as of such date, including as
a result of any reimbursements by the Borrower of any outstanding LC Exposure.
     “Participant” has the meaning set forth in Section 9.4.
     “Patent Security Agreement” means the Patent Collateral Assignment and
Security Agreement, dated as of the Amendment Agreement No. 1 Effective Date,
entered into by and among the Administrative Agent, on behalf of itself and the
Lenders, and each Loan Party that is signatory thereto, and any other patent
collateral assignment and security agreement in form, scope and substance
satisfactory to the Administrative Agent entered into by any Loan Party and
delivered pursuant to Section 5.9.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Perfection Certificate” means each perfection certificate, signed by the
Borrower or a Subsidiary, in form and substance satisfactory to the
Administrative Agent.
     “Permitted Encumbrances” means:
     (a) Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.4;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.4;
     (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
     (d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
     (e) judgment liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Section 7.1; and
     (f) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

15



--------------------------------------------------------------------------------



 



     “Permitted Investments” means, collectively, the investments of the type
identified in the table below under the caption “Investment Type”, provided
that, such investment (i) maintains, at all times, a minimum Moody’s and S&P
rating identified in the table below opposite such investment type under the
caption “Minimum Moody’s and/or S&P Rating”, (ii) matures within the time period
identified in the table below opposite such investment type under the caption
“Maximum Maturity” from the date of acquisition thereof, provided, that the
Maximum Maturity of “Auction Rate Securities” and “Floating Rate Securities”
shall be based on the next auction or reset date identified in such securities,
(iii) comprises, as of the date on which a Person commits to acquire such
investment, no more than the percentages identified in the table below opposite
such investment type under the caption “Maximum Percentage of Outstanding
Investments” (assuming the numerator used to determine compliance with such
limitations equals the aggregate principal amount of such investment to be
acquired, and the denominator used to determinate compliance equals the
aggregate principal amount of all outstanding investments then held by the
Borrower and its Subsidiaries (including the aggregate principal amount of the
investment to be acquired), in each case, as of the date on which a Person
commits to acquire such investment), (iv) with respect to any single issuer,
comprises, as of the date on which a Person commits to acquire such investment,
no more than the percentage of the relevant investment type identified in the
table below opposite such investment under the caption “Maximum Percentage of
Outstanding Investment with a Single Investor” (assuming the numerator used to
determine compliance with such limitations equals the aggregate principal amount
of such investment to be acquired, and the denominator used to determine
compliance equals the aggregate principal amount of all outstanding investments
then held by the Borrower and its Subsidiaries and issued or offered by the same
issuer as the investment to be acquired (including the aggregate principal
amount of the investment to be acquired), in each case, as of the date on which
a Person commits to acquire such investment), (v) for any investment type
constituting “United States Treasury”, “Agency Obligations” and “Repurchase
Obligations”, such investments shall be limited to direct obligations of, or
obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America (or any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States of America), and fully collateralized repurchase agreements
for such securities entered into with a Qualifying Institution (as defined
below), and (vi) for any investment type constituting “Certificates of Deposit”,
“Time Deposits”, “Banker’s Acceptances” and “Bank Notes”, such investment shall
be issued or offered by a Qualified Institution.

16



--------------------------------------------------------------------------------



 



                                              Maximum             Maximum  
Percentage of             Percentage of   Outstanding     Minimum Moody’s  
Maximum   Outstanding   Investment with a Investment Type   and/or S&P Rating  
Maturity   Investments   Single Issuer
United States Treasury, Agency Obligations and Repurchase Obligations
  Aaa/AAA   2 years     100 %   Not Applicable
Commercial Paper
  A1/P1   270 days     100 %     20 %
Certificates of Deposit, Time Deposits, Banker’s Acceptances, Bank Notes
  A1/P1   1 year     100 %     20 %
Auction Rate Securities
  A/A   2 years     100 %     20 %
Corporate Bonds
  A/A   2 years     50 %     10 %
Corporate Bonds
  BBB/BBB   2 years     10 %     5 %
Taxable Municipal Bonds
  A/A   2 years     50 %     20 %
Floating Rate Securities
  A/A   2 years     50 %     20 %
Money Market Funds
  Aaa/AAA   Not Applicable     100 %   Not Applicable

     As used herein, “Qualified Institution” shall mean, the domestic office of
any commercial bank organized under the laws of the United States of America or
any State thereof which has a combined capital and surplus and undivided profits
of not less than $500,000,000.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “Pledge Agreement” means, collectively, the Master Securities Pledge
Agreement made by each Loan Party and substantially in the form of Exhibit G and
any other securities pledge agreement in form, scope and substance satisfactory
to the Administrative Agent entered into by any Loan Party and delivered
pursuant to Section 4.1 or Section 5.9.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.
     “Projections” has the meaning set forth in Section 5.1(g).

17



--------------------------------------------------------------------------------



 



     “Public Lender” has the meaning set forth in Section 5.1.
     “Quarterly Payment Date” means the last day of each fiscal quarter of the
Borrower, or if any such day is not a Business Day, the next succeeding Business
Day.
     “Register” has the meaning set forth in Section 9.4.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Required Lenders” means, as of any date of determination, Lenders holding
more than 50% of the sum of the (a) Total Outstandings (with the aggregate
amount of each Revolving Credit Lender’s risk participation and funded
participation in LC Exposure being deemed “held” by such Revolving Credit Lender
for purposes of this definition) and (b) aggregate unused Revolving Credit
Commitments.
     “Required Revolving Credit Lenders” means, at any time, Revolving Credit
Lenders having Revolving Credit Exposures and unused Revolving Credit
Commitments representing more than 50% of the sum of the Total Revolving Credit
Exposures and unused Revolving Credit Commitments at such time.
     “Responsible Officer” means the chief executive officer, president or a
Financial Officer of the Borrower or any other person authorized by the Board of
Directors of the Borrower to sign Loan Documents on its behalf. Any document
delivered hereunder that is signed by a Responsible Officer of the Borrower
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of the Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.
     “Revenue” means, as of the date of determination for any period, the total
amount of revenue, as reported in the financial statements required by
Sections 5.1(a) and (b), received by the Borrower and its Subsidiaries on a
consolidated basis. For purpose of determining “Revenue” hereunder, the Borrower
shall use the exchange rates listed on Schedule 1.1 for the applicable period
identified therein.
     “Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Loans of the same Type and, in the case of Eurodollar Rate Loans,
having the same Interest Period made by each of the Revolving Credit Lenders
pursuant to Section 2.1(a).
     “Revolving Credit Commitment” means, with respect to each Revolving Credit
Lender, the commitment of such Revolving Credit Lender to make Revolving Loans
and to acquire

18



--------------------------------------------------------------------------------



 



participations in Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate amount of such Revolving Credit Lender’s
Revolving Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.8 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.4. The
initial amount of each Revolving Credit Lender’s Commitment is set forth on
Schedule 2.1, or in the Assignment and Assumption pursuant to which such
Revolving Credit Lender shall have assumed its Revolving Credit Commitment, as
applicable.
     “Revolving Credit Exposure” means, with respect to any Revolving Credit
Lender at any time, the sum of the outstanding principal amount of such
Revolving Credit Lender’s Revolving Loans and its LC Exposure at such time.
     “Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
     “Revolving Credit Lenders” means the Persons listed on Schedule 2.1 and any
other Person that shall have become a revolving credit lender hereto pursuant to
an Assignment and Assumption, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.
     “Revolving Credit Note” means a promissory note made by the Borrower in
favor of a Revolving Credit Lender evidencing Revolving Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit C-1.
     “Revolving Loan” means a Loan made pursuant to Section 2.1(a).
     “S&P” means Standard & Poor’s.
     “Secured Party” means, collectively, the Administrative Agent, the Lenders,
the Issuing Bank, and any Affiliate of any Lender that is party to a Swap
Contract referred to in Section 6.5.
     “Securities” shall have the meaning ascribed to such term in the Pledge
Agreement.
     “Securities Collateral” shall have the meaning ascribed to such term in the
Pledge Agreement.
     “Security Agreement” means, collectively, the Master Security Agreement,
dated as of the Amendment Agreement No. 1 Effective Date, entered into by and
among the Administrative Agent, on behalf of itself and the Lenders, the
Borrower and each Domestic Subsidiary, and substantially in the form of
Exhibit H, and any other security agreement in form, scope and substance
satisfactory to the Administrative Agent entered into by any Loan Party and
delivered pursuant to Section 5.9.
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to

19



--------------------------------------------------------------------------------



 



as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
     “subsidiary” means, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
     “Subsidiary” means any subsidiary of the Borrower.
     “Swap Agreement” or “Swap Contract” means any agreement with respect to any
swap, forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement or
Swap Contract.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
     “Term A Borrowing” means a borrowing consisting of simultaneous Term A
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Term A Lenders pursuant to
Section 2.1(b).
     “Term A Commitment” means, as to each Term A Lender, its obligation to make
Term A Loans to the Borrower pursuant to Section 2.1(b) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term A Lender’s name on Schedule 2.1 under the caption “Term A
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Term A Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

20



--------------------------------------------------------------------------------



 



     “Term A Facility” means, at any time, (a) prior to the Effective Date, the
aggregate amount of the Term A Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term A Loans of all Term A Lenders outstanding
at such time.
     “Term A Lender” means (a) at any time on or prior to the Effective Date,
any Lender that has a Term A Commitment at such time and (b) thereafter, any
Lender that holds Term A Loans at such time.
     “Term A Loan” means an advance made by any Term A Lender under the Term A
Facility.
     “Term A Note” means a promissory note made by the Borrower in favor of a
Term A Lender evidencing Term A Loans made by such Term A Lender, substantially
in the form of Exhibit C-2.
     “Term B Borrowing” means the conversion of Multiple Advance Term Loans into
Term B Loans on the Amendment Agreement No. 1 Effective Date pursuant to
Section 2.1(c).
     “Term B Commitment” means, as to each Term B Lender, its obligation to make
Term B Loans to the Borrower pursuant to Section 2.1(c) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term B Lender’s name on Schedule 2.1 under the caption “Term B
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Term B Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.
     “Term B Facility” means, at any time on and after the Amendment Agreement
No. 1 Effective Date, the aggregate principal amount of the Term B Loans of all
Term B Lenders outstanding at such time.
     “Term B Lender” means, at any time on and after the Amendment Agreement
No. 1 Effective Date, any Lender that holds Term B Loans at such time.
     “Term B Loan” means any loan that was automatically renamed from a Multiple
Advance Term Loan to a term B loan on the Amendment Agreement No. 1 Effective
Date pursuant to Section 2.1(c) and which is held by any Lender under the Term B
Facility.
     “Term B Note” means a promissory note made by the Borrower in favor of a
Term B Lender evidencing Term B Loans made by such Term B Lender, substantially
in the form of Exhibit C-3.
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and all LC Exposure.
     “Trademark Security Agreement” means the Trademark Collateral Security and
Pledge Agreement, dated as of the Amendment Agreement No. 1 Effective Date,
entered into by and among the Administrative Agent, on behalf of itself and the
Lenders, and each Loan Party that is signatory thereto, and any other trademark
collateral security and pledge agreement in form,

21



--------------------------------------------------------------------------------



 



scope and substance satisfactory to the Administrative Agent entered into by any
Loan Party and delivered pursuant to Section 5.9.
     “Transactions” means the execution, delivery and performance by the
Borrower of this Agreement and the other Loan Documents, the borrowing of Loans,
the use of the proceeds thereof and the issuance of Letters of Credit hereunder.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
     “UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York, provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Securities
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
     SECTION 1.2. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
     SECTION 1.3. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

22



--------------------------------------------------------------------------------



 



     SECTION 1.4. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
ARTICLE II.
THE CREDITS
     SECTION 2.1. Loans.
     (a) Revolving Loans: Subject to the terms and conditions set forth herein,
each Revolving Credit Lender agrees to make Revolving Loans to the Borrower from
time to time during the Availability Period in an aggregate principal amount
that will not result in (i) such Revolving Credit Lender’s Revolving Credit
Exposure exceeding such Revolving Credit Lender’s Revolving Credit Commitment or
(ii) the sum of the total Revolving Credit Exposures exceeding the total
Revolving Credit Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans.
     (b) Term A Loan. Subject to the terms and conditions set forth herein, each
Term A Lender severally agrees to make a single term loan to the Borrower on the
Effective Date in an amount not to exceed such Term A Lender’s Term A
Commitment. The Borrowing shall consist of Term A Loans made simultaneously by
the Term A Lenders in accordance with their respective Term A Commitments.
Amounts borrowed under this Section 2.1(b) and repaid or prepaid may not be
reborrowed.
     (c) Term B Loan. On the Amendment Agreement No. 1 Effective Date, the
outstanding principal amount of the Multiple Advance Term Loans shall be
automatically renamed the Term B Loan. All commitments for the Multiple Advance
Term Loans shall terminate concurrently therewith. Such renaming will not
require any action on the part of the Borrower, the Administrative Agent or the
Lenders. The Term B Loan once repaid or prepaid may not be reborrowed.
     SECTION 2.2. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Revolving Loans, Term A Loans or Term B Loans, as
applicable, made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

23



--------------------------------------------------------------------------------



 



     (a) Subject to Section 2.13, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
     (b) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $200,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $200,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total applicable Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.5(e).
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of 8 Eurodollar
Borrowings outstanding.
     (c) Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
     SECTION 2.3. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of the proposed Borrowing; provided that any such notice of
an ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.5(e) may be given not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request and in the
form of Exhibit D or in a form approved by the Administrative Agent and, in each
case signed by a Responsible Officer of the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.2:
     (i) such Borrowing is comprised of Revolving Loans;
     (ii) the aggregate amount of the requested Borrowing;
     (iii) the date of such Borrowing, which shall be a Business Day;
     (iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
     (v) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

24



--------------------------------------------------------------------------------



 



     (vi) the location and number of the Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.6.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
     SECTION 2.4. Intentionally Omitted.
     SECTION 2.5. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. All Existing
Letters of Credit shall be deemed to have been issued pursuant hereto, and from
and after the Closing Date shall be subject to and governed by the terms and
conditions hereof.
     (b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice signed by a Responsible Officer of the
Borrower requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed $5,000,000 and (ii) the sum of the total Revolving
Credit Exposures shall not exceed the total Revolving Credit Commitments.
     (c) Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such

25



--------------------------------------------------------------------------------



 



renewal or extension) and (ii) the date that is five Business Days prior to the
Maturity Date.
     (d) Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank or the Revolving Credit Lenders, the
Issuing Bank hereby grants to each Revolving Credit Lender, and each Revolving
Credit Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Credit Lender’s Applicable Percentage
of the aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Credit Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Revolving Credit Lender’s Applicable
Percentage of each LC Disbursement made by the Issuing Bank and not reimbursed
by the Borrower on the date due as provided in paragraph (e) of this Section, or
of any reimbursement payment required to be refunded to the Borrower for any
reason. Each Revolving Credit Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
     (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
,if such LC Disbursement is not less than $50,000, the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.3 that such payment be financed with an ABR Revolving Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing. If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Revolving Credit Lender of the applicable
LC Disbursement, the payment then due from the Borrower in respect thereof and
such Revolving Credit Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Revolving Credit Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.6 with respect to
Revolving Loans made by such Revolving Credit Lender (and Section 2.6 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Credit
Lenders), and the

26



--------------------------------------------------------------------------------



 



Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Revolving Credit Lenders. Promptly following receipt by
the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Revolving Credit Lenders have made payments pursuant
to this paragraph to reimburse the Issuing Bank, then to such Revolving Credit
Lenders and the Issuing Bank as their interests may appear. Any payment made by
a Revolving Credit Lender pursuant to this paragraph to reimburse the Issuing
Bank for any LC Disbursement (other than the funding of ABR Revolving Loans as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.
     (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or wilful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make

27



--------------------------------------------------------------------------------



 



payment upon such documents if such documents are not in strict compliance with
the terms of such Letter of Credit.
     (g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.
     (h) Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.12(d) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Credit Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.
     (i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
     (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Revolving Credit Lenders (or, if the
maturity of the Revolving Loans has been accelerated, Revolving Credit Lenders
with LC Exposure representing greater than 50% of the total LC Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the

28



--------------------------------------------------------------------------------



 



Revolving Credit Lenders, an amount in cash equal to the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or clause (i) of Section 7.1. Such deposit
shall be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Revolving Loans has been accelerated (but subject to the consent of
Revolving Credit Lenders with LC Exposure representing greater than 50% of the
total LC Exposure), be applied to satisfy other obligations of the Borrower
under this Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.
     SECTION 2.6. Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.5(e) shall be remitted by the
Administrative Agent to the Issuing Bank.
     (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate

29



--------------------------------------------------------------------------------



 



determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.
     SECTION 2.7. Interest Elections. (a) Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.
     (b) To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.3 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by a Responsible Officer of
the Borrower.
     (c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.2:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

30



--------------------------------------------------------------------------------



 



     (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
     (e) If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
     SECTION 2.8. Termination and Reduction of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.
     (b) The Borrower may at any time terminate, or from time to time reduce,
the Revolving Credit Commitments; provided that (i) each reduction of the
Revolving Credit Commitments shall be in an amount that is an integral multiple
of $1,000,000 and not less than $1,000,000 and (ii) the Borrower shall not
terminate or reduce the Revolving Credit Commitments if, after giving effect to
any concurrent prepayment of the Revolving Loans in accordance with
Section 2.10, the sum of the Revolving Credit Exposures would exceed the total
Revolving Credit Commitments.
     (c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Credit Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable and signed by a
Responsible Officer of the Borrower; provided that a notice of termination of
all Revolving Credit Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving Credit
Commitments shall be permanent. Each reduction of the Revolving Credit
Commitments shall be made ratably among the applicable Lenders in accordance
with their respective Revolving Credit Commitments.
     SECTION 2.9. Evidence of Debt.
     (a) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

31



--------------------------------------------------------------------------------



 



     (b) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
     (c) The entries made in the accounts maintained pursuant to paragraph (a)
or paragraph (b) of this Section shall be prima facie evidence of the existence
and amounts of the obligations recorded therein; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
     (d) Any Lender may request that the applicable Loans made by it be
evidenced by a Note, as appropriate. In such event, the Borrower shall prepare,
execute and deliver to such Lender a Note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns).
Thereafter, the Loans evidenced by such Note and interest thereon shall at all
times (including after assignment pursuant to Section 9.4) be represented by one
or more Notes in such form payable to the order of the payee named therein (or,
if such Note is a registered note, to such payee and its registered assigns).
     SECTION 2.10. Prepayment and Repayments of Loans.
     (a) Voluntary Prepayments. (i) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (a)(ii) of this Section.
     (ii) The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable, shall specify the Facility to be repaid, the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid and
shall be signed by a Responsible Officer of the Borrower; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.8, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.8. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.2. Each prepayment of a Borrowing shall be
applied to the applicable Loans included in the prepaid Borrowing, provided that
any

32



--------------------------------------------------------------------------------



 



prepayment of the Term A Loans and/or the Term B Loans shall be applied to the
principal repayment installments thereof in inverse order of maturity, and each
such prepayment shall be paid to the applicable Lenders in accordance with their
respective Applicable Percentages in respect of each of the relevant Facilities.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.12 and any amounts payable under Section 2.15.
     (b) Mandatory Repayments.
     (i) The Borrower hereby unconditionally promises to pay and shall repay to
the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan on the Maturity Date.
     (ii) Commencing with the Quarterly Payment Date occurring on December 31,
2007, on each Quarterly Payment Date thereafter, the Borrower shall repay the
outstanding principal amount of the Term A Loans in an amount equal to $600,000.
     (iii) Commencing with the Quarterly Payment Date on December 31, 2007, on
each Quarterly Payment Date, the Borrower shall repay the outstanding principal
amount of the Term B Loans in an amount equal to 5.0% of each Term B Borrowing
made hereunder.
     (iv) If any Loan Party or any of its Subsidiaries Disposes of any property
(other than any Disposition of any property permitted by Section 6.3) which
results in the realization by such Person of Net Cash Proceeds, the Borrower
shall prepay an aggregate principal amount of Loans equal to 100% of such Net
Cash Proceeds immediately upon receipt thereof by such Person (such prepayments
to be applied as set forth in clause (viii) below)
     (v) Upon the sale or issuance by any Loan Party or any of its Subsidiaries
of any of its Equity Interests (other than any issuances of Equity Interests as
provided in Section 6.6(a) and Section 6.6(c)), the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by such Loan Party or such
Subsidiary (such prepayments to be applied as set forth in clause (viii).
     (vi) Upon the incurrence or issuance by any Loan Party or any of its
Subsidiaries of any Indebtedness (other than Indebtedness expressly permitted to
be incurred or issued pursuant to Section 6.1), the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by such Loan Party or such
Subsidiary (such prepayments to be applied as set forth in clause (viii) below).
     (vii) Upon any Extraordinary Receipt in excess of $100,000 received by or
paid to or for the account of any Loan Party or any of its Subsidiaries, and not
otherwise included in clause (iv), (v) or (vi) of this Section 2.10(b), the
Borrower shall prepay an aggregate principal amount of Loans equal to 100% of
all Net

33



--------------------------------------------------------------------------------



 



Cash Proceeds received therefrom immediately upon receipt thereof by such Loan
Party or such Subsidiary (such prepayments to be applied as set forth in clause
(viii) below); provided, however, that with respect to any proceeds of insurance
or condemnation awards (or payments in lieu thereof), at the election of the
Borrower (as notified by the Borrower to the Administrative Agent on or prior to
the date of receipt of such insurance proceeds or condemnation awards), and so
long as no Default or Event of Default shall have occurred and be continuing,
such Loan Party or such Subsidiary may apply within 90 days after the receipt of
such cash proceeds to replace or repair the equipment, fixed assets or real
property in respect of which such cash proceeds were received; and provided,
further, however, that any cash proceeds not so applied shall be immediately
applied to the prepayment of the Loans as set forth in this Section
2.10(b)(viii).
     (viii) Each prepayment of Loans pursuant to the foregoing provisions of
clauses (iv) through (vii), inclusive, of this Section 2.10(b) shall be applied,
first, ratably to each of the Term A Facility and the Term B Facility and to the
principal repayment installments thereof in inverse order of maturity and,
second, to the Revolving Credit Facility (together with a corresponding
reduction in the Revolving Credit Commitments).
     (ix) On the day immediately prior to the commencement of each Clean-up
Period, the Borrower shall repay in full the Outstanding Amount of all Revolving
Loans.
     (x) Each Revolving Loan shall be paid in full on the date occurring no
later than twenty-five days following the date of such Revolving Credit
Borrowing.
     (xi) The prepayment requirements of clauses (ix) and (x) shall terminate
upon the Administrative Agent’s receipt of a Compliance Certificate evidencing
to the reasonable satisfaction of the Administrative Agent that the Consolidated
Total Leverage Ratio of the Borrower is less than 2.25 to 1.00 as of the last
day of each of the two most recently ended Measurement Periods for which
Compliance Certificates have been delivered.
     SECTION 2.11. Fees. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Credit Lender a commitment fee, which
shall accrue at a rate equal to 1.00% on the daily undrawn amount of the
Revolving Credit Commitment of such Lender during the period from and including
Effective Date to but excluding the date on which such Commitment terminates.
Accrued commitment fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the date on which the
applicable Commitments terminate, commencing on the first such date to occur
after the date hereof. All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

34



--------------------------------------------------------------------------------



 



     (b) The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Credit Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at a rate equal to 4.00%
on the average daily amount of such Revolving Credit Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Revolving Credit Commitment terminates
and the date on which such Lender ceases to have any LC Exposure, and (ii) to
the Issuing Bank a fronting fee, which shall accrue at the rate of 0.125% per
annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date of
termination of the Revolving Credit Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Credit Commitments terminate and any such fees accruing after the date on which
the Revolving Credit Commitments terminate shall be payable on demand. Any other
fees payable to the Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
     (c) The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
     (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the applicable Lenders. Fees paid
shall not be refundable under any circumstances.
     SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus 4.00%.
     (b) The Loans comprising each Eurodollar Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
5.00%.
     (c) Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other

35



--------------------------------------------------------------------------------



 



amount, 2% plus the rate applicable to ABR Loans as provided in paragraph (a) of
this Section.
     (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments therefor; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
     (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
     SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
     (b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing if the circumstances giving rise to
such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.
     SECTION 2.14. Increased Costs. (a) If any Change in Law shall:

36



--------------------------------------------------------------------------------



 



     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or
     (ii) impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.
     (b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
     (c) A certificate of a Lender or the Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or paragraph
(b) of this Section shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender or the Issuing Bank,
as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.
     (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in

37



--------------------------------------------------------------------------------



 



Law giving rise to such increased costs or reductions is retroactive, then the
270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
     SECTION 2.15. Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(a) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.18, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within
10 days after receipt thereof.
     SECTION 2.16. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
     (b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
     (c) The Borrower shall indemnify the Administrative Agent, each Lender and
the Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes

38



--------------------------------------------------------------------------------



 



imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent manifest error.
     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (e) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.
     (f) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.16, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.16 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.
     SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, Section 2.15 or Section 2.16, or
otherwise) prior to 12:00 noon, New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative

39



--------------------------------------------------------------------------------



 



Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 270 Park Avenue, New York, New York,
except payments to be made directly to the Issuing Bank as expressly provided
herein and except that payments pursuant to Sections 2.14, 2.15, 2.16 and 9.3
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars.
     (b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably to
the Revolving Credit Facility, Term A Facility and the Term B Facility and each
such payment shall be paid to the Lenders in accordance with their respective
Applicable Percentages in respect of each of the relevant Facilities,
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder ratably to the Revolving Credit Facility, Term A Facility and Term
B Facility and each such payment shall be paid to the Lenders in accordance with
their respective Applicable Percentages in respect of each of the relevant
Facilities.
     (c) If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

40



--------------------------------------------------------------------------------



 



     (d) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
     (e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.5(d) or (e), Section 2.6(b), Section 2.17(d) or
Section 9.3(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.
     SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.14, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or Section 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
     (b) If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.4), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Commitment is being assigned, the Issuing Bank), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the

41



--------------------------------------------------------------------------------



 



assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Lenders that:
     SECTION 3.1. Organization; Powers. Each Loan Party and each of its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
     SECTION 3.2. Authorization; Enforceability. The Transactions are within the
each Loan Party’s corporate powers and have been duly authorized by all
necessary corporate and, if required, stockholder action. This Agreement and the
other Loan Documents has been duly executed and delivered by each Loan Party to
which such Person is a party and constitutes a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
     SECTION 3.3. Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the Organization Documents of any Loan Party or any of its
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the any Loan Party or any of its Subsidiaries or its assets, or give rise
to a right thereunder to require any payment to be made by any Loan Party or any
of its Subsidiaries, and (d) will not result in the creation or imposition of
any Lien on any asset of any Loan Party or any of its Subsidiaries except a Lien
in favor of the Administrative Agent under the Collateral Documents.
     SECTION 3.4. Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal year ended June 30, 2008, reported on by an Approved Auditor, and
(ii) as of and for the fiscal quarter ended September 30, 2008, certified by its
chief financial officer. Such financial statements present

42



--------------------------------------------------------------------------------



 



fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.
     (b) Since June 30, 2006, there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the Borrower and its Subsidiaries, taken as a whole, except as otherwise
disclosed in the Harris Financial Information.
     SECTION 3.5. Properties; Liens. (a) Each Loan Party and each of its
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.
     (b) Each Loan Party and each of its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by such Loan Party and
its Subsidiaries does not infringe upon the rights of any other Person, except
for any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
     (c) The property of each of Loan Party and each of its Subsidiaries is
subject to no Liens, other than Permitted Encumbrances and Liens expressly
permitted in Section 6.2 hereof.
     SECTION 3.6. Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting any Loan Party or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.
     (b) Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither any Loan Party nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.
     SECTION 3.7. Compliance with Laws and Agreements. Each Loan Party and each
of its Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

43



--------------------------------------------------------------------------------



 



     SECTION 3.8. Investment and Holding Company Status. Neither the Borrower
nor any of its Subsidiaries is (a) an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940 or (b) is a
“holding company,” or a “subsidiary company” of a “holding company,” or an
“affiliate” of a “holding company”, as such terms are defined in the Public
Utility Holding Company Act of 2005, and neither the Borrower or any of its
Subsidiaries is subject to regulation as a “public utility” under the Federal
Power Act, as amended.
     SECTION 3.9. Taxes. Each of the Loan Parties and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Loan Party or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
     SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $100,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $100,000 the fair market value of
the assets of all such underfunded Plans.
     SECTION 3.11. Subsidiaries. Schedule 3.11 (as such Schedule may be updated
from time to time with the prior written consent of the Administrative Agent) is
a complete list of each of the Borrower’s Subsidiaries and such Subsidiary’s
jurisdiction of incorporation.
     SECTION 3.12. Federal Regulations. Neither the Borrower nor any of its
Subsidiaries is engaged or will engage in any activities, nor shall use any
portion of the proceeds of the Loans be used for any purpose, which in either
case violate or are inconsistent with the provisions of Regulations U and X of
the Board of Governors of the Federal Reserve System as now and from time to
time hereafter in effect.
     SECTION 3.13. Specially Designated Nationals or Blocked Persons List. None
of the Borrower, the Subsidiaries or any Affiliates of the Borrower are named on
the United States Department of the Treasury’s Specially Designated Nationals or
Blocked Persons list.
     SECTION 3.14. Collateral Documents. Each Collateral Document is effective
to create in favor of the Administrative Agent, for the benefit of the Lenders
and the Administrative Agent, a legal, valid and enforceable first priority
security interest in the Collateral and proceeds thereof. In the case of the
Securities described in the Pledge Agreement, when certificates representing
such Securities are delivered to the Administrative Agent, and in the case of
the other Securities Collateral described in the Pledge Agreement

44



--------------------------------------------------------------------------------



 



and the Collateral described in the other Collateral Documents, when financing
statements and other filings specified therein in appropriate form are filed in
the offices specified therein, and in the case of the Collateral generally, such
other actions as required by applicable law have been taken, the Collateral
Documents shall constitute a fully perfected Lien on, and first priority
security interest in, all right, title and interest of the applicable Loan
Parties in such Collateral and the proceeds thereof as security for the
Obligations.
     SECTION 3.15. Disclosure. Each Loan Party has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of a Loan Party to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time, and
further provided that other forward looking information is based upon reasonable
and estimates made in good faith by the Borrower and which the Borrower believed
to be reasonable at the time of making.
ARTICLE IV.
CONDITIONS
     SECTION 4.1. Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.2, or, unless the Administrative Agent
in its sole discretion determines that the satisfaction of one or more of the
following conditions precedent may be satisfied on a post-closing basis pursuant
to a Post-Closing Agreement entered into by the Borrower and the Administrative
Agent in form, scope and substance satisfactory to the Administrative Agent):
     (a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) an original counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include telecopy transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.
     (b) The Administrative Agent (or its counsel) shall have received either
(i) an original counterpart of the Guaranty signed on behalf of each of the
Guarantors or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of the
Guaranty) that such party has signed a counterpart of the Guaranty.

45



--------------------------------------------------------------------------------



 



     (c) The Administrative Agent (or its counsel) shall have received either
(i) an original counterpart of the Pledge Agreement signed on behalf of the
parties designated by the Borrower and those Subsidiaries for which Equity
Interests are being pledged or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of the Pledge Agreement) that such party has signed a counterpart
of the Pledge Agreement. The Administrative Agent shall have received all
certificates representing such Equity Interests pledged under the Pledge
Agreement, accompanied by instruments of transfer and undated stock powers
endorsed in blank, each in form and substance satisfactory to the Administrative
Agent; and the Borrower shall have taken all steps necessary under applicable
law to perfect the Lien of the Administrative Agent in such Equity Interests.
     (d) The Administrative Agent shall have received the results of a search of
the UCC filings (or equivalent filings), in addition to tax Lien, judgment Lien,
bankruptcy and litigation searches made with respect to each Loan Party,
together with copies of the financing statements and other filings (or similar
documents) disclosed by such searches, and accompanied by evidence satisfactory
to the Administrative Agent that the Liens indicated in any such financing
statement and other filings (or similar document) are Permitted Encumbrances or
have been released or will be released substantially simultaneously with the
initial Borrowing hereunder.
     (e) The Administrative Agent shall have received evidence, in form and
substance satisfactory to the Administrative Agent, that appropriate UCC (or
equivalent) financing statements have been duly filed in such office or offices
as may be necessary or, in the opinion of Administrative Agent, desirable, to
perfect the Administrative Agent’s Liens in and to the Securities Collateral and
certified searches reflecting the filing of all such financing statements.
     (f) The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of (i) Harris Beach PLLC, counsel for the Borrower,
substantially in the form of Exhibit B, and covering such other matters relating
to the Borrower, this Agreement or the Transactions as the Required Lenders
shall reasonably request; and (ii) local counsel to the Borrower, in form, scope
and substance satisfactory to the Administrative Agent, and covering such other
matters relating to the Borrower and the other Loan Parties, this Agreement or
the Transactions as the Required Lenders shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinion.
     (g) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Loan Parties,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.
     (h) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the

46



--------------------------------------------------------------------------------



 



Borrower, confirming compliance with the conditions set forth in paragraphs (a)
and (b) of Section 4.2.
     (i) The Administrative Agent and the Lead Arranger shall have received all
fees and other amounts due and payable on or prior to the Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder.
     (j) The Administrative Agent shall have received evidence that all
governmental and third party approvals necessary or, in the discretion of the
Administrative Agent, advisable in connection with the Transaction and the
continuing operations of the Borrower and its Subsidiaries shall have been
obtained and be in full force and effect.
     (k) The Administrative Agent shall have received (i) satisfactory audited
consolidated financial statements of the Borrower for the two most recent fiscal
years ended prior to the Effective Date as to which such financial statements
are available and (ii) satisfactory unaudited interim consolidated financial
statements of the Borrower for each quarterly period ended subsequent to the
date of the latest financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are available.
     (l) The Administrative Agent shall have received evidence satisfactory to
the Administrative Agent that the Existing Credit Agreement has been, or
concurrently with Effective Date is being, terminated and all Liens securing
obligations under the Existing Credit Agreement, if any, have been, or
concurrently with the Effective Date are being, released and terminated.
     (m) Since June 30, 2006, there shall not have occurred any Material Adverse
Effect.
     (n) The Administrative Agent and the Lenders shall have received (i) all
documentation and other information reasonably requested by the Lenders or the
Administrative Agent under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act and (ii) such
other documents and instruments as are customary for transactions of this type
or as they may reasonably request.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.2) at
or prior to 3:00 p.m., New York City time, on September 30, 2007 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

47



--------------------------------------------------------------------------------



 



     SECTION 4.2. Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:
     (a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable.
     (b) At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be continuing
or would result from such Borrowing or the issuance, amendment, renewal or
extension of such Letter of Credit.
     (c) Commencing on the Amendment No. 3 Effective Date and continuing through
but not including February 1, 2010, at the time of a Borrowing, the minimum Cash
Balance shall equal or exceed 1.5 times the Outstanding Amount of the Revolving
Loans (calculated, for the avoidance of doubt, to include the amount of such
proposed Borrowing); and commencing February 1, 2010, at the time of a
Borrowing, the minimum Cash Balance shall equal or exceed 1.2 times the
Outstanding Amount of the Revolving Loans (calculated, for the avoidance of
doubt, to include the amount of such proposed Borrowing); provided, however that
in the event the Consolidated Total Leverage Ratio of the Borrower is less than
2.25 to 1.00 as of the last day of each of the two most recently ended
Measurement Periods for which Compliance Certificates have been delivered, the
restrictions set forth in this Section 4.2(c) shall terminate. On the funding
date of any Loan, prior to the funding of such Loan, the Borrower shall deliver
to the Administrative Agent an officer’s certificate certifying as to the
calculation of the Cash Balance as of such date, and including a detailed
listing by country, and certifying that such Cash Balance at such date complies
with this Section 4.2(c), such officer’s certificate and certifications to be in
form and substance satisfactory to the Administrative Agent.
     (d) During any Clean-up Period, no Borrowings constituting Revolving Loans
shall be permitted.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
ARTICLE V.
AFFIRMATIVE COVENANTS
     Until the Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
cash in full and all Letters of Credit shall have expired or terminated and all
LC Disbursements shall have been reimbursed, the Borrower covenants and agrees
with the Lenders that:

48



--------------------------------------------------------------------------------



 



     SECTION 5.1. Financial Statements; Ratings Change and Other Information.
The Borrower will furnish to the Administrative Agent and each Lender:
     (a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by an Approved Auditor (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;
     (b) (i) within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
          (ii) within 30 days after the end of each fiscal month of the Borrower
commencing with the month ending February 28, 2009, management prepared
consolidated and consolidating balance sheets, and related statements of
operations, stockholder’s equity and cash flows of the Borrower as of the end of
and for such fiscal month and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year; all prepared and reviewed by one of its Financial
Officers or under such Financial Officer’s direct supervision and attested to by
its Financial Officer that such financial statements have been so prepared and
reviewed and that such financial statements present fairly in all material
respects the financial condition of the Borrower and its Subsidiaries on a
consolidated and consolidating basis, subject to normal quarterly true-ups and
adjustments, and as being prepared in good faith and as based upon internal
management reporting systems;
     (c) concurrently with any delivery of financial statements under clause
(a), or clause (b) above, a Compliance Certificate in the form of Exhibit E of a
Financial Officer of the Borrower, (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.9 and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.4 that could potentially impact the Borrower and, if

49



--------------------------------------------------------------------------------



 



any such change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate;
     (d) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be;
     (e) promptly after Moody’s or S&P shall have announced a change in the
rating established or deemed to have been established for the Index Debt,
written notice of such rating change;
     (f) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request;
     (g) promptly, but in any event, (i) within 30 days after the commencement
of each fiscal year of the Borrower, a detailed consolidated budget for the
fiscal year and a detailed consolidated budget by month for the first fiscal
quarter of such fiscal year (including a projected consolidated balance sheet
and related statements of projected operations and cash flow as of the end of
such fiscal year and for such first quarter of such fiscal year) approved by the
Borrower’s board of directors, and (ii) within 90 days after the commencement of
each fiscal year of the Borrower, a detailed consolidated budget by month for
the remaining three fiscal quarters of such fiscal year (including a projected
consolidated balance sheet and related statements of projected operations and
cash flow for such remaining portion of such fiscal year) approved by the
Borrower’s board of directors (collectively, the “Projections”); and
     (h) promptly, but in any event within five (5) Business Days of any payment
of an Earn Out Obligation, deliver to the Administrative Agent an officer’s
certificate, signed by a Responsible Officer of the Borrower, setting forth
reasonably detailed calculations of the Earn Out Obligation paid or to be paid
and attaching a copy of the applicable definitive documentation setting forth
the calculation for such Earn Out Obligation.
     The Borrower hereby acknowledges that (a) the Administrative Agent will
make available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts

50



--------------------------------------------------------------------------------



 



to identify that portion of the Borrower Materials that may be distributed to
the Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Issuing Bank and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 9.12); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent shall be entitled
to treat any Borrower Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public Investor.”
     SECTION 5.2. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
     (a) the occurrence of any Default;
     (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;
     (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$100,000; and
     (d) of the (i) occurrence of any Disposition of property or assets for
which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.10(b), (ii) occurrence of any sale of Equity Interests for which the
Borrower is required to make a mandatory prepayment pursuant to Section 2.10(b),
(iii) incurrence or issuance of any Indebtedness for which the Borrower is
required to make a mandatory prepayment pursuant to Section 2.10(b), and
(iv) receipt of any Extraordinary Receipt for which the Borrower is required to
make a mandatory prepayment pursuant to Section 2.10(b);
     (e) any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect; and
     (f) the proposed commencement date of any Clean-up Period one (1) Business
Day prior to such date.
Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

51



--------------------------------------------------------------------------------



 



     SECTION 5.3. Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.3.
     SECTION 5.4. Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.
     SECTION 5.5. Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.
     SECTION 5.6. Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries in all material respects are made of all
dealings and transactions in relation to its business and activities. The
Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested and, so long as no Default
or Event of Default is then continuing, upon reasonable notice to the Borrower.
     SECTION 5.7. Compliance with Laws. The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
     SECTION 5.8. Use of Proceeds and Letters of Credit. The proceeds of the
Revolving Loans and the Term B Loans will be used only for general corporate
purposes, including share repurchases permitted pursuant in the terms hereof.
The proceeds of the Term A Loan will be used on the Effective Date to refinance
the Existing Credit Agreement. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X. Letters of
Credit will be issued for general corporate purposes.
     SECTION 5.9. Additional Subsidiaries.

52



--------------------------------------------------------------------------------



 



     (a) At any time that any Loan Party or any newly formed or acquired
Subsidiary that is to become a Loan Party pursuant to clause (b) below acquires
any personal property not subject to a perfected security interest in and Lien
in favor of the Administrative Agent pursuant to the Collateral Documents,
within five (5) Business Days after the acquisition of such personal property by
such Person, the Borrower shall furnish to the Administrative Agent, in
reasonable detail, a written description of such personal property.
     (b) Within thirty (30) days of the formation or acquisition of a Subsidiary
by any Loan Party (other than a Foreign Subsidiary, which is addressed in clause
(c) below), the Borrower shall, and shall cause any such Subsidiary to, at the
Borrower’s expense, (i) duly execute and deliver to the Administrative Agent a
joinder agreement to the Guaranty, the Security Agreement and the Pledge
Agreement, and all other applicable Collateral Documents specified by and in
form and substance satisfactory to the Administrative Agent, (ii) deliver to the
Administrative Agent documents of the types referred to in Section 4.1(d),
Section 4.1(f) and Section 4.1(g), and (iii) deliver to the Administrative Agent
any other documents and instruments requested by the Administrative Agent,
including favorable opinions of counsel to the Borrower and such Subsidiary
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to in clause (i)), all in form,
content and scope reasonably satisfactory to the Administrative Agent. In
addition, the Borrower shall, and shall cause any such Subsidiary to, at the
Borrower’s expense, take all such other actions as the Administrative Agent may
consider necessary or desirable to give full effect to the Guaranty and to
perfect and preserve the rights and powers of the Administrative Agent and the
Lenders under the Collateral Documents.
     (c) Within thirty (30) days of the formation or acquisition of a Foreign
Subsidiary by any Loan Party, the Borrower shall, and shall cause the applicable
Loan Party and such Foreign Subsidiary to, at the Borrower’s expense, (i) duly
execute and deliver to the Administrative Agent a Pledge Agreement or such other
document applicable under applicable law as the Administrative Agent shall deem
necessary or desirable for the collateral pledge of and perfection of the Equity
Interests of such Foreign Subsidiary, (ii) deliver to the Administrative Agent
all certificates representing the Equity Interests pledged to the Administrative
Agent and the Lenders pursuant to the Pledge Agreement, accompanied by
instruments of transfer and undated stock powers endorsed in blank, for
certificated Equity Interests, (iii) deliver to the Administrative Agent
documents of the types referred to in Section 4.1(d) through and including
Section 4.1(g), and any other documents and instruments requested by the
Administrative Agent, including favorable opinions of counsel to the Borrower
and such Subsidiary (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (i)), all in form, content and scope reasonably satisfactory to the
Administrative Agent, (iv) taking such additional actions as the Administrative
Agent may consider necessary or desirable under applicable law to perfect the
Lien of the Administrative Agent in such Equity Interests. The Loan Parties will
pledge to the Administrative Agent, for the benefit of the Lenders and the
Administrative Agent, all the issued and outstanding Equity Interests of each
Foreign Subsidiary, except, to the extent such pledge of the Equity Interest of
any Foreign

53



--------------------------------------------------------------------------------



 



Subsidiary that qualifies as a controlled foreign corporation within the meaning
of Section 951 of the Code would result in any material adverse tax consequence
or duty, in which case, the Loan Parties will pledge to the Administrative
Agent, for the benefit of the Lenders and the Administrative Agent, 66% of the
voting Equity Interests and 100% of the non-voting Equity Interests of each such
first-tier Foreign Subsidiary.
     SECTION 5.10. Amendment Agreement No. 3 Post-Closing Obligations. The
Borrower hereby covenants and agrees to execute and/or deliver (or cause the
execution and/or delivery of) each of the following items to the Administrative
Agent by the dates identified below (unless otherwise extended or waived in a
written agreement by the Administrative Agent in its sole discretion):
     (a) On or before May 15, 2009, binding insurance endorsements satisfactory
to the Administrative Agent listing the Administrative Agent as additional
insured with respect to liability insurance and as lender loss payee with
respect to property insurance.
     (b) On or before June 15, 2009, all documentation necessary or desirable in
the Administrative Agent’s reasonable determination to be executed or delivered
under the laws of France in connection with the pledge of the Equity Interests
of the French Foreign Subsidiary, together with legal opinions relating thereto
and such other documents reasonably requested by the Administrative Agent in
connection therewith, all in form and substance satisfactory to the
Administrative Agent and its counsel.
     (c) On or before May 11, 2009, evidence that all documentation, filings,
and payments required to reinstate the articles of incorporation of GSBC Ohio
Incorporation have been filed or made with the Ohio Department of Taxation and
Secretary of State of the State of Ohio, which includes, without limitation, the
cancellation notice with respect to GSBC Ohio Corporation’s articles of
incorporation, the Ohio corporate franchise tax identification number of GSBC
Ohio Corporation and the federal employee identification number of GSBC Ohio
Corporation.
     (d) On or before June 3, 2009, evidence that the articles of incorporation
of GSBC Ohio Corporation have been reinstated and that GSBC Ohio Corporation is
in good standing in the State of Ohio, which includes, without limitation,
(i) evidence that the “D-3” certificate of reinstatement received from the Ohio
Department of Taxation, together with a check or money order for the filing fee
of $25.00, has been forwarded to the Secretary of State of the State of Ohio,
(ii) a certified copy of the certificate of reinstatement of GSBC Ohio
Corporation from the Secretary of State of the State of Ohio, and (iii) a good
standing certificate from the Secretary of State of the State of Ohio, stating
that GSBC Ohio Corporation is currently in good standing upon the records of
this office. Within 1 Business Day of the Borrower’s receipt of such good
standing certificate with respect to GSBC Ohio Corporation, the Borrower shall
deliver to the Administrative Agent confirmation that the executed signature
page of GSBC Ohio Corporation to the Loan Parties’ acknowledgement attached to
Amendment Agreement No. 3 is released from escrow and may be appended to such
Loan Parties’ acknowledgement.

54



--------------------------------------------------------------------------------



 



ARTICLE VI.
NEGATIVE COVENANTS
     Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in cash in
full and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
     SECTION 6.1. Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
     (a) Indebtedness created hereunder;
     (b) Indebtedness existing on the date hereof and set forth in Schedule 6.1
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;
     (c) unsecured Indebtedness of (i) a Loan Party owed to another Loan Party,
provided that (x) all such Indebtedness is evidenced by promissory notes and all
such notes shall be subject to a Lien in favor of the Administrative Agent
pursuant to the Collateral Documents and (y) all such Indebtedness shall be
expressly subordinated in right of payment to the full and final payment in full
in cash of the Obligations pursuant to a subordination agreement or the terms of
the applicable promissory notes that in each such case shall be satisfactory to
the Administrative Agent, (ii) a Loan Party owed to a Subsidiary not a Loan
Party hereunder, provided that all such Indebtedness shall be subordinated in
right of payment to the full and final payment in full in cash of the
Obligations pursuant to a subordination agreement or the terms of the applicable
promissory notes that in each such case shall be satisfactory to the
Administrative Agent, (iii) Harris Decima Inc., a corporation formed under the
laws of the Province of Ontario, Canada, owed to the Borrower in an aggregate
principal amount not to exceed $1,542,875 at any time, (iv) Marketshare Limited,
a company formed under the laws of Hong Kong, and Marketshare Pte., Ltd., a
company formed under the laws of Singapore, owed to the Borrower in an aggregate
principal amount not to exceed $1,209,522 at any time, (v) a Subsidiary not a
Loan Party to a Subsidiary not a Loan Party, and (vi) other than as expressly
provided for herein, a Subsidiary not a Loan Party hereunder owed to a Loan
Party, provided that the aggregate principal amount of all such Indebtedness
shall not exceed $250,000 at any time; provided that the Borrower will not, and
will not permit any Subsidiary to, prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Indebtedness
described in Section 6.1(c)(ii), except regularly scheduled or required
repayments or redemptions;
     (d) Guarantees by (i) the Borrower of any Indebtedness of any Loan Party
and (ii) any Subsidiary of the Borrower of Indebtedness of the Borrower;
     (e) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including

55



--------------------------------------------------------------------------------



 



Capitalized Lease Obligations and Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that (i) such Indebtedness is incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement and
(ii) the aggregate principal amount of Indebtedness permitted by this clause (e)
shall not exceed $3,500,000 at any time outstanding; and
     (f) other unsecured Indebtedness incurred in the ordinary course of
business in an aggregate principal amount not to exceed $250,000 at any time
outstanding.
     SECTION 6.2. Liens. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
     (a) Permitted Encumbrances;
     (b) any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.2; provided that
(i) such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;
     (c) any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;
     (d) Liens on fixed or capital assets acquired, constructed or improved by
the Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.1, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Borrower or any Subsidiary; and

56



--------------------------------------------------------------------------------



 



     (e) Liens created pursuant to any Loan Document in favor of the
Administrative Agent, for the benefit of the Lenders and the Administrative
Agent.
     SECTION 6.3. Fundamental Changes; Line of Business. (a) The Borrower will
not, and will not permit any Subsidiary to, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or sell, transfer, lease or otherwise Dispose of (in one transaction or in a
series of transactions) all or any substantial part of its assets, or all or
substantially all of the stock of any of its Subsidiaries (in each case, whether
now owned or hereafter acquired), or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing (i) any Subsidiary may merge into the Borrower
in a transaction in which the Borrower is the surviving entity, (ii) any
Subsidiary may merge into any Subsidiary in a transaction in which the surviving
entity is a Subsidiary, provided that in the event any Subsidiary to such merger
is Loan Party, such Subsidiary that is a Loan Party shall be the surviving
entity, (iii) any Subsidiary that is a Loan Party may sell, transfer, lease or
otherwise Dispose of its assets to the Borrower or to another Subsidiary that is
a Loan Party, (iv) any Subsidiary that is not a Loan Party may sell, transfer,
lease or otherwise Dispose of its assets to another Subsidiary that is not a
Loan Party, (v) any Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;
provided that any such merger involving a Person that is not a wholly owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 6.4.
     (b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.
     SECTION 6.4. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:
     (a) Permitted Investments;
     (b) Investments by the Borrower in the capital stock of (i) any Loan Party
and (ii) any Subsidiary that is not a Loan Party to the extent permitted under
Section 6.1(c)(v);
     (c) Investments in Indebtedness permitted under Section 6.1(c); and
     (d) Guarantees constituting Indebtedness permitted by Section 6.1.

57



--------------------------------------------------------------------------------



 



     SECTION 6.5. Swap Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of the Borrower or any of its Subsidiaries), and (b) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.
     SECTION 6.6. Restricted Payments. The Borrower will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except (a) the Borrower may
declare and pay dividends with respect to its Equity Interests payable solely in
additional shares of its common stock, (b) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests and (c) so long as no
Default or Event of Default shall then be continuing or would result therefrom,
the Borrower may make non-cash Restricted Payments in the form of non-redeemable
Equity Interests pursuant to and in accordance with stock option plans and other
benefit plans for directors, management or employees of the Borrower and its
Subsidiaries in existence as of the Effective Date.
     SECTION 6.7. Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions that would be obtainable at the time by the Borrower or such
Subsidiary in a comparable arm’s length transaction between or among Persons
that are not Affiliates, (b) transactions between or among the Borrower and its
wholly-owned Subsidiaries not involving any other Affiliate so long as such
transactions are on fair and reasonable terms substantially similar to those
that would be obtainable at the time by the Borrower or such Subsidiary in a
comparable arm’s length transaction between or among Persons that are not
Affiliates of one another and (c) any Restricted Payment permitted by
Section 6.6.
     SECTION 6.8. Restrictive Agreements. The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its capital stock or to make or repay loans or advances
to the Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by this Agreement,
(ii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (iii) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (iv) clause (a) of the foregoing shall

58



--------------------------------------------------------------------------------



 



not apply to customary provisions in leases and other contracts restricting the
assignment thereof.
     SECTION 6.9. Financial Covenants.
     (a) Consolidated Total Leverage Ratio. The Borrower will not permit the
Consolidated Total Leverage Ratio as of the end of any Measurement Period of the
Borrower to be greater than the applicable ratio set forth in the following
table for the applicable period set forth opposite thereto:

          Applicable Ratio   Applicable Period   3.80 to 1.00    
Measurement Period ending March 31, 2009
  5.25 to 1.00    
Measurement Period ending June 30, 2009
  6.40 to 1.00    
Measurement Period ending September 30, 2009
  4.05 to 1.00    
Measurement Period ending December 31, 2009
  4.20 to 1.00    
Measurement Period ending March 31, 2010
  2.45 to 1.00    
Measurement Period ending June 30, 2010
  2.10 to 1.00    
Measurement Period ending September 30, 2010
  2.00 to 1.00    
Measurement Period ending December 31, 2010 and the Measurement Period ending on
the last day of each fiscal quarter thereafter

     (b) Consolidated Interest Coverage Ratio. The Borrower will not permit the
Consolidated Interest Coverage Ratio as of the end of any Measurement Period of
the Borrower to be less than the applicable ratio set forth in the following
table for the applicable period set forth opposite thereto:

          Applicable Ratio   Applicable Period   3.00 to 1.00    
For the Measurement Period ending March 31, 2009
  2.15 to 1.00    
For the Measurement Period ending June 30, 2009
  1.75 to 1.00    
For the Measurement Period ending September 30, 2009
  2.20 to 1.00    
For the Measurement Period ending December 31, 2009
  2.25 to 1.00    
For the Measurement Period ending March 31, 2010
  3.00 to 1.00    
For the Measurement Period ending June 30, 2010 and for the Measurement Period
ending on the last day of each fiscal quarter thereafter

     (c) Minimum Revenue. The Borrower will not permit Revenue as of the end of
any three month period of the Borrower to be less than the amount set forth in
the following table for the applicable period set forth opposite thereto:

          Applicable Amount   Applicable Period $ 33,300,000    
For the three month period ending March 31, 2009
$ 34,400,000    
For the three month period ending April 30, 2009
$ 36,400,000    
For the three month period ending May 31, 2009
$ 36,700,000    
For the three month period ending June 30, 2009

59



--------------------------------------------------------------------------------



 



          Applicable Amount   Applicable Period $ 36,500,000    
For the three month period ending July 31, 2009
$ 33,900,000    
For the three month period ending August 31, 2009
$ 33,200,000    
For the three month period ending September 30, 2009
$ 35,900,000    
For the three month period ending October 31, 2009
$ 39,600,000    
For the three month period ending November 30, 2009
$ 40,100,000    
For the three month period ending December 31, 2009
$ 36,700,000    
For the three month period ending January 31, 2010
$ 33,700,000    
For the three month period ending February 28, 2010
$ 34,000,000    
For the three month period ending March 31, 2010
$ 36,500,000    
For the three month period ending April 30, 2010
$ 40,200,000    
For the three month period ending May 31, 2010
$ 42,200,000    
For the three month period ending June 30, 2010
$ 41,500,000    
For the three month period ending July 31, 2010
$ 37,900,000    
For the three month period ending August 31, 2010
$ 36,200,000    
For the three month period ending September 30, 2010
$ 39,000,000    
For the three month period ending October 31, 2010
$ 43,000,000    
For the three month period ending November 30, 2010
$ 43,400,000    
For the three month period ending December 31, 2010
$ 39,500,000    
For the three month period ending January 31, 2011
$ 36,200,000    
For the three month period ending February 28, 2011
$ 36,400,000    
For the three month period ending March 31, 2011
$ 39,100,000    
For the three month period ending April 30, 2011
$ 43,100,000    
For the three month period ending May 31, 2011
$ 45,400,000    
For the three month period ending June 30, 2011
$ 41,500,000    
For the three month period ending July 31, 2011
$ 37,900,000    
For the three month period ending August 31, 2011
$ 36,200,000    
For the three month period ending September 30, 2011
$ 39,000,000    
For the three month period ending October 31, 2011
$ 43,000,000    
For the three month period ending November 30, 2011
$ 43,400,000    
For the three month period ending December 31, 2011
$ 39,500,000    
For the three month period ending January 31, 2012
$ 36,200,000    
For the three month period ending February 29, 2012
$ 36,400,000    
For the three month period ending March 31, 2012
$ 39,100,000    
For the three month period ending April 30, 2012
$ 43,100,000    
For the three month period ending May 31, 2012
$ 45,400,000    
For the three month period ending June 30, 2012
$ 41,500,000    
For the three month period ending July 31, 2012
$ 37,900,000    
For the three month period ending August 31, 2012 and each three month period
ending thereafter

     SECTION 6.10. Capital Expenditures. The Borrower will not, and will not
permit any of its Subsidiaries to, make or become legally obligated to make
Capital Expenditures in an amount in the aggregate for the Borrower and its
Subsidiaries during each fiscal year exceeding $4,500,000, provided that, such
amount of aggregate Capital Expenditures shall be increased to $7,000,000
following the date on which the Borrower shall have delivered

60



--------------------------------------------------------------------------------



 



evidence satisfactory to the Administrative Agent that the Consolidated Total
Leverage Ratio as of the last day of each of the two most recently ended
Measurement Periods for which Compliance Certificates have been delivered is
less than 2.00 to 1.00, provided, further that the additional $2,500,000 shall
only be available to the Borrower in the fiscal quarters following delivery of
the Compliance Certificates referred to in this Section 6.10.
     SECTION 6.11. Accounting Changes. The Borrower will not, and will not
permit any of its Subsidiaries to, make any change in (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year.
ARTICLE VII.
EVENTS OF DEFAULT
     SECTION 7.1. Events of Default. If any of the following events (“Events of
Default”) shall occur:
     (a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
     (b) the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable;
     (c) any representation or warranty made or deemed made by or on behalf of
the Borrower or any Subsidiary in or in connection with this Agreement, any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement, any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been materially incorrect when made
or deemed made;
     (d) (i) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.2, Section 5.3 (with respect to
the Borrower’s existence), Section 5.5 (with respect to maintenance of
insurance), Section 5.6, Section 5.8, Section 5.9 or Section 5.10 or in
Article VI, (ii) any Guarantor shall fail to perform or observe any term,
covenant or agreement contained in the Guaranty or (iii) the Borrower or any
Loan Party fails to perform or observe any term, covenant or agreement contained
in any Collateral Document to which it is a party after, to the extent expressly
provided in such Collateral Document, receipt of any notice required to be
provided therein or grace period permitted therein.
     (e) the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those specified in clauses
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);

61



--------------------------------------------------------------------------------



 



     (f) the Borrower or any Subsidiary shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after the
expiration of any applicable grace period);
     (g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;
     (i) the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
     (j) the Borrower or any Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;
     (k) one or more judgments for the payment of money in an aggregate amount
in excess of $100,000 shall be rendered against the Borrower, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Subsidiary to enforce any such judgment;

62



--------------------------------------------------------------------------------



 



     (l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
     (m) any provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any provision of any Loan Document; or any
Loan Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document;
     (n) any Collateral Document or any Lien granted thereunder shall (except in
accordance with its terms), in whole or in part, terminate, cease to be
effective or cease to be the legally valid, binding and enforceable obligation
of any Loan Party or any of its Subsidiaries party thereto, or any Loan Party or
any other Person shall, directly or indirectly, contest or limit in any manner
such effectiveness, validity, binding nature or enforceability; or, except as
permitted under any Collateral Document, any Lien securing any Obligation shall,
in whole or in part, cease to be a perfected Lien; or
     (o) a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or clause (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or clause (i) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower. The Lenders and the Administrative Agent shall have all other
rights and remedies available at law or in equity or pursuant to any Loan
Documents including, without limitation, the rights and remedies of a secured
party under the UCC. Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require the Loan Parties to assemble
Collateral, at the Borrower’s expense, and make it available to the
Administrative Agent at a place designated by such Administrative Agent;
(iii) enter any premises where Collateral is located and store Collateral on
such premises until sold (and if the premises are owned or leased by a Loan
Party, the Loan Parties agree not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition at public or private
sale, with such notice as may be acquired by

63



--------------------------------------------------------------------------------



 



law, at such locations, all as the Administrative Agent, in its discretion,
deems advisable. The Administrative Agent shall have the right to conduct such
sales on any Loan Party’s premises, without charge. The Administrative Agent
shall have the right to sell, lease or otherwise dispose of any Collateral for
cash, credit or any combination thereof, and the Administrative Agent may
purchase any Collateral at public or, if permitted by law, private sale, and, in
lieu of actual payment of the purchase price, may set off the amount of such
price against the Obligations.
     SECTION 7.2. Application of Payments. After the exercise of remedies
provided for in Section 7.1 (or after the Loans have automatically become or
have been declared immediately due and payable), any amounts received on account
of the Obligations shall be applied by the Administrative Agent in the following
order:
     (a) First, to the payment of, or (as the case may be) the reimbursement of
the Administrative Agent for or in respect of all reasonable costs, expenses,
disbursements and losses which shall have been incurred or sustained by the
Administrative Agent in connection with the collection of such monies by the
Administrative Agent, for the exercise, protection or enforcement by the
Administrative Agent of all or any of the rights, remedies, powers and
privileges of the Administrative Agent under this Credit Agreement or any of the
other Loan Documents or in respect of the Securities Collateral or in support of
any provision of adequate indemnity to the Administrative Agent against any
taxes or liens which by law shall have, or may have, priority over the rights of
the Administrative Agent to such monies;
     (b) Second, to the payment of that portion of the Obligations constituting
fees, indemnities and other amounts (other than principal, interest and Letter
of Credit fees) payable to the Administrative Agent and the Lenders and the
Issuing Bank (including fees, charges and disbursements of counsel to the
respective Administrative Agent, the Lenders and the Issuing Bank (including
fees and time charges for attorneys who may be employees of the Administrative
Agent, any Lender or the Issuing Bank), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
     (c) Third, to the payment of that portion of the Obligations constituting
interest on the Loans, LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time, and accrued and unpaid Letter of Credit
fees, ratably among the Lenders and the Issuing Bank in proportion to the
respective amounts described in this clause Third payable to them;
     (d) Fourth, to (i) the payment of that portion of the Obligations
constituting unpaid principal of the Loans, (ii) payment of breakage,
termination or other amounts owing in respect of any Swap Agreement between the
Borrower and any Lender or any Affiliate of any Lender and (iii) the
Administrative Agent, for the account of the Issuing Bank, to cash collateralize
the aggregate undrawn amount of Letters of Credit in an amount equal to 105% of
such undrawn amount, ratably among such parties in proportion to the respective
amounts described in this clause Fourth payable to them; and

64



--------------------------------------------------------------------------------



 



     (e) Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full in cash, to the Borrower or as otherwise required by
applicable law.
ARTICLE VIII.
THE ADMINISTRATIVE AGENT; ETC.
     Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
     The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders and the Issuing Bank hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and the Issuing Bank for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents, or
for exercising any rights and remedies thereunder at the direction of
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article VIII and Article IX, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents as if set
forth in full herein with respect thereto.
     The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.2), and (c) except as expressly set forth
herein, the Administrative Agent shall not have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.2) or in the absence of its own gross
negligence or wilful misconduct. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until

65



--------------------------------------------------------------------------------



 



written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
     The Administrative Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.3 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

66



--------------------------------------------------------------------------------



 



     Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
     Anything herein to the contrary notwithstanding, the Syndication Agent
listed on the cover page hereof shall not have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity a Lender hereunder.
ARTICLE IX.
MISCELLANEOUS
     SECTION 9.1. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
     (i) if to the Borrower, to it at Harris Interactive Inc., 60 Corporate
Woods, Rochester, New York 14623, Attention of Chief Financial Officer (Telecopy
No. (585) 273-0510);
     (ii) if to the Administrative Agent, to JPMorgan Chase Bank, Loan and
Agency Services Group, 10 South Dearborn Street, 7th Floor, Chicago, Illinois
60605, Attention of Muoy Lim (Telecopy No. (312) 385-7103, with a copy to
JPMorgan Chase Bank, National Association, Middle Market Banking, 1 Chase
Square, Floor 9, Rochester, NY 14643, Attention of James Stanbrough (Telecopy
No. (585) 797-1860);
     (iii) if to the Issuing Bank, to it 10 South Dearborn Street, 7th Floor,
Chicago, Illinois 60605, Attention of Muoy Lim (Telecopy No. (312) 385-7103; and
     (iv) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
     (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

67



--------------------------------------------------------------------------------



 



     (c) Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
     SECTION 9.2. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.
     (b) No amendment, waiver or modification of any provision of this Agreement
or any other Loan Document shall be effective except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.17(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender or (vi) change the
definition of “Required Revolving Credit Lenders” without the written consent of
each Revolving Credit Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent or the Issuing Bank hereunder without the prior written consent of the
Administrative Agent or the Issuing Bank, as the case may be.
     SECTION 9.3. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative

68



--------------------------------------------------------------------------------



 



Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement and the Loan Documents, including
its rights under this Section, or in connection with the Loans made or Letters
of Credit issued hereunder, and in the administration of and actions relating to
any Collateral, including actions taken to perfect or maintain priority of the
Administrative Agent’s Lien on any Collateral, to maintain any insurance or to
verify Collateral, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
     (b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or wilful misconduct of such Indemnitee.
     (c) To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or the Issuing Bank under paragraph (a)
or paragraph (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Issuing Bank, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Issuing Bank in its capacity as such.

69



--------------------------------------------------------------------------------



 



     (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
     (e) All amounts due under this Section shall be payable not later than five
(5) Business Days after written demand therefor.
     SECTION 9.4. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
     (b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
     (A) the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;
     (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term A Loan or a Term B Loan to a Lender, an Affiliate of a Lender or an
Approved Fund; and
     (C) the Issuing Bank, provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term A Loan or a Term B
Loan.
     (ii) Assignments shall be subject to the following additional conditions:

70



--------------------------------------------------------------------------------



 



     (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 or, in the case of a
Term A Loan or a Term B Loan, $1,000,000 unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;
     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
     (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
related parties or its securities) will be made available and who may receive
such information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.
     For the purposes of this Section 9.4(b), the term “Approved Fund” has the
following meaning:
     “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such

71



--------------------------------------------------------------------------------



 



Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 9.3). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.4 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.
     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.5(d) or (e), 2.6(b),
2.17(d) or 9.3(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.
     (c) (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such

72



--------------------------------------------------------------------------------



 



Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.2(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.8 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17(c) as though it were a
Lender.
     (ii) A Participant shall not be entitled to receive any greater payment
under Section 2.14 or Section 2.16 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.16 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.16(e) as though it were a Lender.
     (d) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     SECTION 9.5. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.14, 2.15, 2.16 and 9.3 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

73



--------------------------------------------------------------------------------



 



     SECTION 9.6. Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.1, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
     SECTION 9.7. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     SECTION 9.8. Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
     SECTION 9.9. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the
internal law of the State of New York (including Section 5-1401 and
Section 5-1402 of the General Obligations laws of the State of New York).
     (b) The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the

74



--------------------------------------------------------------------------------



 



judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.
     (c) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
     (d) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.1. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
     SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     SECTION 9.12. Confidentiality. (a) Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority,
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, provided, that to the extent reasonably
practicable and not prohibited by applicable law, regulation, subpoena or
similar legal process, prior telephonic notice is given to the Borrower of such
intended disclosure (it being agreed by the parties that the failure by the
Administrative Agent, the

75



--------------------------------------------------------------------------------



 



Issuing Bank or any Lender to give such prior telephonic notice shall not impair
the effectiveness of this Agreement or be deemed a breach of this Section 9.12),
(iv) to any other party to this Agreement, (v) in connection with the exercise
of any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section, (X) to
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (Y) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (vii) with the consent of the
Borrower or (viii) to the extent such Information (X) becomes publicly available
other than as a result of a breach of this Section or (Y) becomes available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Borrower; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
     (b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
     (c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS
RELATED PARTIES OR ITS SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE
BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.
     SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law

76



--------------------------------------------------------------------------------



 



(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by the
Lender holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.
     SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.
***Signature Page Follows***

77



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

                  HARRIS INTERACTIVE INC., as Borrower
 
           
 
  By        
 
                Name:     Title:

[Signature page to Credit Agreement — Borrower]

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as
Administrative Agent,
 
           
 
  By        
 
                Name:     Title:

[Signature page to Credit Agreement — Administrative Agent]

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as a
Lender
 
           
 
  By        
 
                Name:     Title:

[Signature page to Credit Agreement — JPMorgan Chase Bank, National Association]

 



--------------------------------------------------------------------------------



 



                  MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender
 
           
 
  By        
 
                Name:     Title:

[Signature page to Credit Agreement — Manufacturers and Traders Trust Company]

 



--------------------------------------------------------------------------------



 



                  RBS CITIZENS, NATIONAL ASSOCIATION, as a Lender
 
           
 
  By        
 
                Name:     Title:

[Signature page to Credit Agreement — RBS Citizens, National Association]

 



--------------------------------------------------------------------------------



 



                  NATIONAL CITY BANK, as a Lender
 
           
 
  By        
 
                Name:     Title:

[Signature page to Credit Agreement — National City Bank]

 



--------------------------------------------------------------------------------



 



                  HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender
 
           
 
  By        
 
                Name:     Title:

[Signature page to Credit Agreement — HSBC Bank USA, National Association]

 



--------------------------------------------------------------------------------



 



Schedule 1.1
Exchange Rates1

                                                                               
              2009   2009   2009   2009   2009   2010   2010   2010   2010  
2010   2010     2009Q3   2009Q3   2009Q4   2009Q4   2009Q4   2010Q1   2010Q1  
2010Q1   2010Q2   2010Q2   2010Q2     Feb-09   Mar-09   Apr-09   May-09   Jun-09
  Jul-09   Aug-09   Sep-09   Oct-09   Nov-09   Dec-09
GBP — USD
  $ 1.444     $ 1.429     $ 1.370     $ 1.370     $ 1.380       1.380     $
1.380     $ 1.430     $ 1.430     $ 1.430     $ 1.470    
CAD — USD
  $ 0.800     $ 0.807     $ 0.725     $ 0.725     $ 0.769     $ 0.769     $
0.769     $ 0.794     $ 0.794     $ 0.794     $ 0.833    
EUR — USD
  $ 1.276     $ 1.329     $ 1.300     $ 1.300     $ 1.320     $ 1.320     $
1.320     $ 1.340     $ 1.340     $ 1.340     $ 1.350  

                                                                               
              2010   2010   2010   2010   2010   2010   2011   2011   2011  
2011   2011     2010Q3   2010Q3   2010Q3   2010Q4   2010Q4   2010Q4   2011Q1  
2011Q1   2011Q1   2011Q2   2011Q2     Jan-10   Feb-10   Mar-10   Apr-10   May-10
  Jun-10   Jul-10   Aug-10   Sep-10   Oct-10   Nov-10
GBP — USD
  $ 1.470     $ 1.470     $ 1.470     $ 1.470     $ 1.470     $ 1.470     $
1.470     $ 1.470     $ 1.470     $ 1.470     $ 1.470    
CAD — USD
  $ 0.833     $ 0.833     $ 0.833     $ 0.833     $ 0.833     $ 0.833     $
0.833     $ 0.833     $ 0.833     $ 0.833     $ 0.833    
EUR — USD
  $ 1.350     $ 1.350     $ 1.350     $ 1.350     $ 1.350     $ 1.350     $
1.350     $ 1.350     $ 1.350     $ 1.350     $ 1.350  

                                                              2011   2011   2011
  2011   2011   2011   2011     2011Q2   2011Q3   2011Q3   2011Q3   2011Q4  
2011Q4   2011Q4     Dec-10   Jan-11   Feb-11   Mar-11   Apr-11   May-11   Jun-11
GBP — USD
  $ 1.470     $ 1.470     $ 1.470     $ 1.470     $ 1.470     $ 1.470     $
1.470    
CAD — USD
  $ 0.833     $ 0.833     $ 0.833     $ 0.833     $ 0.833     $ 0.833     $
0.833    
EUR — USD
  $ 1.350     $ 1.350     $ 1.350     $ 1.350     $ 1.350     $ 1.350     $
1.350  

 

1   For Revenue received by Harris Interactive Asia Limited, Marketshare Limited
and Marketshare Pte Limited, the exchange rates used shall be the daily average
exchange rates for the applicable three month period published on
http://www.reuters.com/finance/currencies (or other commercially available
source providing quotations of cross currency rates as designated by the
Administrative Agent from time to time), determined as of the date Revenue is
measured for purposes of compliance with Section 6.9(c) of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



Schedule 2.1
Commitments of Lenders

                                                              Percentage of    
                        Revolving   Revolving           Percentage of          
Percentage of     Credit   Credit   Term A   Term A   Term B   Term B Lender  
Commitment   Commitments   Commitment   Commitments   Commitment   Commitments
JPMorgan Chase Bank, National Association
  $ 1,750,000       35.00 %   $ 2,940,000       35.00 %   $ 5,543,125.00      
35.00 %
Manufacturers and Traders Trust Company
  $ 1,250,000       25.00 %   $ 2,100,000       25.00 %   $ 3,959,375.00      
25.00 %
RBS Citizens, National Association
  $ 750,000       15.00 %   $ 1,260,000       15.00 %   $ 2,375,625.00      
15.00 %
National City Bank
  $ 750,000       15.00 %   $ 1,260,000       15.00 %   $ 2,375,625.00      
15.00 %
HSBC Bank USA, National Association
  $ 500,000       10.00 %   $ 840,000       10.00 %   $ 1,583,750.00       10.00
%
Total:
  $ 5,000,000       100.00 %   $ 8,400,000       100.00 %   $ 15,837,500.00    
  100.00 %

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit and guarantees
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

     
1. Assignor:
                                                              
 
   
2. Assignee:
                                                              
 
  [and is an Affiliate/Approved Fund of [identify Lender]2]
 
   
3. Borrower(s):
  Harris Interactive Inc.
 
   
4. Administrative Agent:
  JPMorgan Chase Bank, National Association,
as the administrative agent under the Credit Agreement
 
   
5. Credit Agreement:
  The Credit Agreement dated as of September 21, 2007 among Harris Interactive
Inc., the Lenders parties thereto, JPMorgan Chase Bank, National Association, as
Administrative Agent, and the other agents parties thereto

 

2   Select as applicable.

 



--------------------------------------------------------------------------------



 



6. Assigned Interest:

                  Aggregate Amount of   Amount of   Percentage Assigned    
Commitment/Loans   Commitment/Loans   of Facility Assigned3   for all Lenders  
Assigned   Commitment/Loans4     $   $   %     $   $   %     $   $   %

     Effective Date:                           , 20      [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
     The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.
 

3   Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Term A Commitment,” “Term B Commitment,” etc.)   4   Set forth, to
at least 9 decimals, as a percentage of the Commitment/Loans of all Lenders
thereunder.

Exhibit A — Assignment and Assumption

2



--------------------------------------------------------------------------------



 



     The terms set forth in this Assignment and Assumption are hereby agreed to:

                  ASSIGNOR     [NAME OF ASSIGNOR]
 
           
 
  By:        
 
                Title:
 
                ASSIGNEE     [NAME OF ASSIGNEE]
 
           
 
  By:        
 
                Title:

[Consented to and]5 Accepted:
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as
Administrative Agent
By                                        
Title:
[Consented to:]6
HARRIS INTERACTIVE INC.
By                                        
Title:
 

5   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   6   To be added only if the consent of the
Borrower and/or other parties (e.g. Issuing Bank) is required by the terms of
the Credit Agreement.

Exhibit A — Assignment and Assumption

3



--------------------------------------------------------------------------------



 



ANNEX 1
CREDIT AGREEMENT DATED AS OF SEPTEMBER 21, 2007, AMONG HARRIS INTERACTIVE INC.,
AS BORROWER, THE LENDERS PARTY THERETO FROM TIME TO TIME, AND JPMORGAN CHASE
BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.1 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender7, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with
 

7   The concept of “Foreign Lender” should be conformed to the section in the
Credit Agreement governing withholding taxes and gross-up.

Exhibit A — Assignment and Assumption

4



--------------------------------------------------------------------------------



 



their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.
Exhibit A — Assignment and Assumption

5



--------------------------------------------------------------------------------



 



EXHIBIT B
OPINION OF COUNSEL FOR THE BORROWER AND GUARANTORS
[Effective Date]
To the Lenders and the Administrative
Agent Referred to Below
c/o JPMorgan Chase Bank, as
Administrative Agent
270 Park Avenue
New York, New York 10017
Dear Sirs:
     [I/We] have acted as counsel for (a) [ ], a [ ] corporation (the
“Borrower”), in connection with the Credit Agreement dated as of [ ] (the
“Credit Agreement”), among the Borrower, the banks and other financial
institutions identified therein as Lenders, and JPMorgan Chase Bank, as
Administrative Agent and (b) [identify all Guarantors signing Guaranty], in
connection with the Guaranty dated as of [ ] (the “Guaranty”), among
[                    ]. Terms defined in the Credit Agreement are used herein
with the same meanings.
     [I, or individuals under my direction,/We] have examined originals or
copies, certified or otherwise identified to [my/our] satisfaction, of such
documents, corporate records, certificates of public officials and other
instruments and have conducted such other investigations of fact and law as
[I/we] have deemed necessary or advisable for purposes of this opinion.
     Upon the basis of the foregoing, [I am/we are] of the opinion that:
     1. The Borrower (a) is a corporation duly organized, validly existing and
in good standing under the laws of [ ], (b) has all requisite power and
authority to carry on its business as now conducted and (c) except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required. [To be expanded to address Guarantors]
     2. The Transactions are within each Loan Party’s corporate powers and have
been duly authorized by all necessary corporate and, if required, stockholder
action. The Loan Documents have been duly executed and delivered by each Loan
Party party thereto and constitute a legal, valid and binding obligation of each
Loan Party party thereto, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 



--------------------------------------------------------------------------------



 



     3. The Transactions (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the applicable Loan Parties or any of its
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Loan Parties or any of its Subsidiaries or its assets, or give rise to
a right thereunder to require any payment to be made by any Loan Party or any of
its Subsidiaries, and (d) will not result in the creation or imposition of any
Lien on any asset of any Loan Party or any of its Subsidiaries.
     4. There are no actions, suits or proceedings by or before any arbitrator
or Governmental Authority pending against or, to [my/our] knowledge, threatened
against or affecting the Loan Parties or any of its Subsidiaries (a) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect or (b) that involve the Credit
Agreement, the Guaranty or the Transactions.
     5. [Perfection upon filing opinion to be provided as well as a perfection
upon delivery of Securities opinion.]
     6. Neither the Borrower nor any of its Subsidiaries is (a) an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940 or (b) a “holding company” under the Public Utility Holding Company
Act of 2005, and those regulations publicly promulgated by the Federal Energy
Regulatory Commission thereunder.
     [I am a member/we are members] of the bar of the State of [ ] and the
foregoing opinion is limited to the laws of the State of [ ][, the General
Corporation Law of the State of Delaware] and the Federal laws of the United
States of America. This opinion is rendered solely to you in connection with the
above matter. This opinion may not be relied upon by you for any other purpose
or relied upon by any other Person (other than your successors and assigns as
Lenders and Persons that acquire participations in your Loans) without our prior
written consent.
Very truly yours,
[ ]
Exhibit B — Opinion

2